Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 1 of 118 PageID #: 21072
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                              MARSHALL DIVISION

      4   INTELLECTUAL VENTURES I LLC, )(

      5         PLAINTIFF                     )(    CIVIL ACTION NO.

      6   VS.                                 )(    2:17-CV-577-JRG

      7                                       )(    MARSHALL, TEXAS

      8   T-MOBILE USA, INC., T-MOBILE )(

      9   US, INC., ERICSSON INC., AND )(

     10   TELEFONAKTIEBOLAGET LM              )(

     11   ERICSSON,                           )(    FEBRUARY 8, 2019

     12         DEFENDANTS                    )(    8:30    A.M.

     13                         TRANSCRIPT OF JURY TRIAL

     14               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     15                   UNITED STATES CHIEF DISTRICT JUDGE

     16   APPEARANCES:

     17   FOR THE PLAINTIFF:           Mr. T. John Ward, Jr.
                                       Ms. Claire A. Henry
     18                                Ms. Andrea L. Fair
                                       Mr. Wesley Hill
     19                                WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Parkway
     20                                Longview, Texas 75604

     21   COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
                                       Official Reporter
     22                                United States District Court
                                       Eastern District of Texas
     23                                Marshall Division
                                       100 E. Houston Street
     24                                Marshall, Texas 75670

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 2 of 118 PageID #: 21073
                                                                                   2



      1   FOR THE PLAINTIFF:           Mr. Martin J. Black
                                       Mr. Kevin M. Flannery
      2                                DECHERT LLP
                                       Cira Centre
      3                                2929 Arch Street
                                       Philadelphia, Pennsylvania 19104
      4
                                       Mr. Joseph M. Abraham
      5                                Mr. Timothy F. Dewberry
                                       Mr. Joshua J. Yi
      6                                Mr. Jacob R. Porter
                                       DECHERT LLP
      7                                300 West Sixth Street
                                       Suite 2010
      8                                Austin, Texas 78701

      9                                Ms. Nisha N. Patel
                                       Mr. Ryan T. Banks
     10                                DECHERT LLP
                                       2440 W. El Camino Real
     11                                Suite 700
                                       Mountain View, California 94040
     12

     13   FOR THE DEFENDANTS:          Mr. Douglas M. Kubehl
                                       Mr. Jonathan B. Rubenstein
     14                                Mr. Jeffery S. Becker
                                       BAKER BOTTS LLP
     15                                2001 Ross Avenue
                                       Dallas, Texas 75201
     16
                                       Ms. Melissa R. Smith
     17                                GILLAM & SMITH LLP
                                       303 South Washington Avenue
     18                                Marshall, Texas 75670

     19                                Mr. Asim M. Bhansali
                                       KWUN BHANSALI LAZARUS LLP
     20                                555 Montgomery Street
                                       Suite 750
     21                                San Francisco, California 94111

     22

     23

     24

     25
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 3 of 118 PageID #: 21074
                                                                                   3



      1             (Jury out.)

      2             COURT SECURITY OFFICER:        All rise.

      3             THE COURT:     Be seated, please.

      4             All right.     Are counsel for the parties prepared to

      5   read into the record the items from the list of pre-admitted

      6   exhibits used during yesterday's portion of the trial?

      7             MS. HENRY:     Yes, Your Honor.      Plaintiff has no

      8   exhibits to read into the record this morning.

      9             THE COURT:     How about Defendant?

     10             MS. SMITH:     Yes, Your Honor.      DX-3, DX-95, DX-395,

     11   DX-405, DX-481, DX-482, DX-485, DX-492, DX-520, DX-529,

     12   DX-533, DX-572, DX-573, DX-574, DX-576, DX-577, and PTX-331.

     13             THE COURT:     Is there any objection from the

     14   Plaintiff as to that offer by the Defendants?

     15             MS. HENRY:     No, Your Honor.

     16             THE COURT:     All right.     Thank you, counsel.

     17             Let me say this before I bring in the jury and

     18   proceed to begin my final jury instructions.

     19             The Court considers its final instructions to the

     20   jury and counsel's closing arguments as the most serious

     21   part of a very serious process.         Therefore, I'm going to

     22   insist that there be no movement, no distractions.

     23             Certainly, I don't want any electronic devices to

     24   go off.    I don't want people passing papers, whispering,

     25   getting up and leaving the room.         If you need to do anything
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 4 of 118 PageID #: 21075
                                                                                   4



      1   or take care of anything of that nature, do it now before I

      2   bring the jury in, because once I bring the jury in, I want

      3   as much as is possible everyone to be silent, attentive, and

      4   respectful.

      5             All right.     Is Plaintiff or Defendant aware of

      6   anything else that the Court should consider or take up

      7   before I bring in the jury and begin my final jury

      8   instructions?

      9             MR. WARD:     Nothing from the Plaintiff.

     10             MR. KUBEHL:     Nothing from the Defendant.

     11             THE COURT:     All right.     Mr. Johnston, please bring

     12   in the jury.

     13             COURT SECURITY OFFICER:        All rise.

     14             (Jury in.)

     15             THE COURT:     Good morning, ladies and gentlemen.

     16   Please be seated.

     17             Ladies and gentlemen of the jury, you've now heard

     18   the evidence in this case, and I'll now instruct you on the

     19   law that you must apply.

     20             I want you to understand that each of you are going

     21   to have your own personal written copy of these instructions

     22   that I'm now giving you.

     23             You'll have those so that you can take them with

     24   you to the jury room and refer to them if you choose to.

     25             Accordingly, there's no pressing need for you to
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 5 of 118 PageID #: 21076
                                                                                   5



      1   make notes at this time unless you just want to.             I'd prefer

      2   you listen and pay direct attention to the instructions I'm

      3   going to give you orally at this time.

      4             It's your duty to follow the law as I give it to

      5   you.    On the other hand, as I've said previously, you, the

      6   jury, are the sole judges of the facts in this case.

      7             Do not consider any statement that I have made in

      8   the course of the trial or may make in these instructions as

      9   an indication that I have any opinion about the facts of the

     10   case.

     11             You're about to hear closing arguments from the

     12   attorneys.    Statements and arguments of the attorneys are

     13   not evidence, and they are not instructions on the law.

     14   They're intended only to assist the jury in understanding

     15   the evidence and the parties' contentions.

     16             A verdict form has been prepared for you.            You'll

     17   take this form to the jury room during your deliberations,

     18   and when you've reached a unanimous agreement as to your

     19   verdict, you'll have your foreperson fill in the blanks

     20   reflecting those unanimous agreements, date it, sign it, and

     21   then notify the Court Security Officer.

     22             Answer the questions in the verdict form from the

     23   facts as you find them to be.         Do not decide who you think

     24   should win the case and then answer the questions to reach

     25   that a result.     Again, ladies and gentlemen, your answers
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 6 of 118 PageID #: 21077
                                                                                   6



      1   and your verdict must be unanimous.

      2             In determining whether any fact has been proven in

      3   this case, you may, unless otherwise instructed, consider

      4   the testimony of all the witnesses, regardless of who called

      5   them, and all the exhibits that were admitted and received

      6   into evidence, regardless of who produced or introduced

      7   them, as well as any stipulations or agreements the parties

      8   may have reached in the case.

      9             As I've said, you, the jury, are the sole judges of

     10   the credibility of all the witnesses and the weight and

     11   effect to give to all of the evidence.

     12             Now, by allowing testimony or evidence to be

     13   introduced over the objection of an attorney, the Court did

     14   not indicate any opinion as to the weight or effect of that

     15   evidence.

     16             As I've said, the attorneys in this case are

     17   advocates for their competing parties, their competing

     18   clients, and they have a duty to object when they believe

     19   evidence has been offered that should not be admitted under

     20   the rules of the Court.

     21             Now, when the Court sustained an objection to a

     22   question addressed to a witness, you must disregard the

     23   question entirely, and you may draw no inference about its

     24   wording or speculate about what the witness would have said

     25   if the Court had allowed them to answer the question.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 7 of 118 PageID #: 21078
                                                                                   7



      1             However, if an objection was overruled, then you

      2   must treat the answer and the question just as if you would

      3   treat any other question and answer where no objection was

      4   made.

      5             Now, at times during the course of the trial, it's

      6   been necessary for the Court to talk with the lawyers here

      7   at the bench or by calling a recess and talking to them when

      8   you were outside of the courtroom.

      9             This happens because during a trial, there are

     10   occasionally things that come up that do not directly affect

     11   the jury.

     12             You should not speculate, ladies and gentlemen,

     13   about what was said during such discussions that took place

     14   outside of your presence.

     15             There are two types of evidence that you may

     16   consider in properly finding the truth as to the facts in

     17   this case.

     18             One is direct evidence, which is direct proof of a

     19   fact, such as the testimony of an eyewitness about what the

     20   witness personally saw or heard or did.

     21             The other is indirect or circumstantial evidence,

     22   that is, the proof of a chain of circumstances that

     23   indicates the existence or non-existence of certain other

     24   facts.

     25             As a general rule, the law makes no distinction
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 8 of 118 PageID #: 21079
                                                                                    8



      1   between direct or circumstantial evidence but simply

      2   requires that you find the facts based on the evidence

      3   presented during the trial, both direct and circumstantial.

      4             It's for you to decide how much weight to give to

      5   any and all of the evidence in this case.

      6             Now, ladies and gentlemen, from time to time during

      7   the trial, you may have seen documents that included

      8   redactions in them.

      9             Those documents were redacted by the agreement of

     10   the Plaintiff and the Defendants, and you are not to

     11   consider those redactions as an indication that a party is

     12   trying to hide anything from you.          You should not guess or

     13   speculate what has been redacted or blacked out in any

     14   document.

     15             The parties may have stipulated or agreed to some

     16   facts in the case.      And when the lawyers for both sides

     17   stipulate as to the existence of a fact, you must, unless

     18   otherwise instructed, accept the stipulation as evidence and

     19   regard the facts as proven.

     20             Now, certain testimony over the course of the trial

     21   has been presented to you in the form of a deposition.

     22             A deposition is the sworn recorded answers to

     23   questions asked of a witness in advance of the trial.              If a

     24   witness can't be present to testify in person, then the

     25   witness's testimony -- testimony may be presented under oath
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 9 of 118 PageID #: 21080
                                                                                   9



      1   in the form of a deposition.

      2              Before the trial, attorneys representing both sides

      3   questioned these deposition witnesses under oath.             A court

      4   reporter was present, and the questions and the answers were

      5   recorded and taken down.

      6              Deposition testimony is entitled to the same

      7   consideration as testimony given by a witness in person from

      8   the witness stand.

      9              Accordingly, you should determine the credibility

     10   and the importance of deposition testimony to the best of

     11   your ability just as if the witness had testified in person.

     12              As I instructed you earlier, in this case one

     13   witness testified by both deposition and by live testimony.

     14   That is not typical, but it was done by the agreement of the

     15   parties.

     16              Now, while you should consider only the evidence in

     17   this case, you are, ladies and gentlemen, permitted to draw

     18   such reasonable inferences from the testimony and the

     19   exhibits as you feel are justified in the light of common

     20   experience.

     21               In other words, you may make deductions and reach

     22   conclusions that reason and common sense lead you to draw

     23   from the facts that have been established by the testimony

     24   and the evidence in this case.

     25              However, you should not base your decision on any
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 10 of 118 PageID #: 21081
                                                                                    10



       1   evidence not presented by the parties during the course of

       2   the trial, including your own personal experiences with any

       3   particular cellular telecommunications provider or

       4   equipment.

       5              In deciding the facts in this case, you may have to

       6   decide which testimony to believe and which testimony not to

       7   believe.     You alone are to determine the questions of

       8   credibility or truthfulness regarding the witnesses.

       9              In weighing the testimony of the witnesses, you may

     10    consider the witness's manner and demeanor on the witness

     11    stand, any feelings or interest in the case, or any

     12    prejudice or bias about the case that he or she may have,

     13    and the consistency or inconsistency of his or her testimony

     14    considered in the light of the circumstances.

     15               Has a witness been contradicted by other credible

     16    evidence?     Has he or she made statements at other times or

     17    in other places contrary to those made on the witness stand?

     18    You must give the testimony of each witness the credibility

     19    that you think it deserves.

     20               Now, even though a witness may be a party to the

     21    action and interested in its outcome, that testimony may be

     22    accepted if it's not contradicted by direct evidence or by

     23    any inference that may be drawn from the evidence if you

     24    believe that testimony.

     25               Now, unless I instruct you otherwise, and as I've
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 11 of 118 PageID #: 21082
                                                                                    11



       1   told you, you may properly determine the testimony of a

       2   single witness may be sufficient to prove any fact, even if

       3   a greater number of witnesses may have testified to the

       4   contrary, if after considering all the other evidence you

       5   believe that the burden of proof has been met by that single

       6   witness's testimony.

       7             Now, when knowledge of a technical subject matter

       8   may be helpful to the jury, a person who has special

       9   training and experience in that technical field -- we call

     10    them an expert witness -- is permitted to state his or her

     11    opinions on those technical matters.

     12                However, you're not required to accept those

     13    opinions.    As with any other witness, ladies and gentlemen,

     14    it is solely up to you to decide whether or not to rely upon

     15    it.

     16              Expert witnesses presented by one party to the

     17    litigation must have been disclosed as an expert to the

     18    other parties and must have served on the other parties in

     19    advance a written disclosure containing his or her opinions

     20    that would then be presented at trial.

     21              However, an expert witness does not include a

     22    witness who offers testimony as to the witness's personal

     23    knowledge but who does not offer opinions as an expert.

     24              Witnesses of that type are generally referred to as

     25    fact witnesses.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 12 of 118 PageID #: 21083
                                                                                    12



       1              Now, certain exhibits shown to you over the course

       2   of the trial were illustrations.         We call these types of

       3   exhibits demonstrative exhibits or sometimes simply

       4   demonstratives.     Demonstrative exhibit -- demonstrative

       5   exhibits are a party's description, picture, or model to

       6   describe something involved in the trial.

       7              If your recollection of the evidence differs from

       8   the demonstratives that you have been shown, you should rely

       9   on your recollection of the evidence.

     10                Demonstrative exhibits are sometimes called jury

     11    aids.     Demonstrative exhibits, ladies and gentlemen, are not

     12    evidence, but a witness's testimony concerning a

     13    demonstrative is evidence.

     14               Additionally, the following are not evidence, and

     15    you must not consider them as evidence in deciding the facts

     16    in this case.     Statements, arguments, questions, or

     17    objections of the attorneys or anything you may see or hear

     18    when the Court is not in session, even if what you see or

     19    hear is done or said by one of the parties, one of the

     20    witnesses, or one of the attorneys.

     21               Now, in any legal action, facts must be proven by a

     22    required amount of evidence known as the burden of proof.

     23               The burden of proof in this case is on the

     24    Plaintiff for some issues and on the Defendants for other

     25    issues.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 13 of 118 PageID #: 21084
                                                                                    13



       1             There are two burdens of proof that you, the jury,

       2   must apply in this case.

       3             One is the preponderance of the evidence, and the

       4   other is clear and convincing evidence.

       5             The Plaintiff in this case, Intellectual Ventures,

       6   which you've heard referred to simply as IV throughout the

       7   trial, has the burden of proving patent infringement by a

       8   preponderance of the evidence.

       9             The Plaintiff, IV, also has the burden of proving

     10    damages for patent infringement by a preponderance of the

     11    evidence.

     12              A preponderance of the evidence means evidence that

     13    persuades you that a claim is more probably true than not

     14    true.   Sometimes this is talked about as being the greater

     15    weight and degree of credible testimony.

     16              The Defendants in this case, Ericsson and T-Mobile,

     17    have the burden of proving patent invalidity by clear and

     18    convincing evidence.

     19              Clear and convincing evidence means evidence that

     20    produces in your mind an abiding conviction that the truth

     21    of the parties' factual contentions are highly probable.

     22              Although proof to an absolute certainty is not

     23    required, the clear and convincing evidence standard

     24    requires a greater degree of persuasion than is necessary

     25    for the preponderance of the evidence standard.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 14 of 118 PageID #: 21085
                                                                                    14



       1             If proof establishes in your mind an abiding

       2   conviction in the truth of the matter, then the clear and

       3   convincing evidence standard has been met.

       4             Now, these standards are different from what you've

       5   heard about in criminal proceedings where a fact has to be

       6   proven beyond a reasonable doubt.

       7             On a scale, ladies and gentlemen, of these various

       8   standards or burdens of proof, as you move on one end from

       9   preponderance of the evidence where proof need only tip the

     10    scales in favor of the party who's proving a fact to beyond

     11    a reasonable doubt on the other end of the scale where facts

     12    must be proven to a very high degree of certainly, you may

     13    think of clear and convincing evidence as being somewhere

     14    between those two standards.

     15              Now, in determining whether any fact has been

     16    proven by a preponderance of the evidence or by clear and

     17    convincing evidence, you may, unless otherwise instructed,

     18    consider the stipulations of the parties, the testimony of

     19    all the witnesses, regardless of who called them, and the

     20    exhibits received and admitted into evidence by the Court,

     21    regardless of who introduced them.

     22              Now, as I did at the start of the case, I'll first

     23    give you a summary of each side's contentions.            I'll then

     24    provide you with detailed instructions on what each side

     25    must prove to win on each of its contentions.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 15 of 118 PageID #: 21086
                                                                                    15



       1              As I've previously told you, this case concerns

       2   three United States patents.

       3              They are United States Patent 6,628,629, which

       4   you've heard referred to throughout the trial as the '629

       5   patent.

       6              Second, United States Patent No. 7,412,517, which

       7   you've heard to referred to as the '517 patent.

       8              And thirdly, United States Patent RE46,206, which

       9   you've heard referred to throughout the trial as the '206

     10    patent.

     11               I will refer to these three patents collectively as

     12    the patents-in-suit or as the asserted patents.

     13               Now, the Plaintiff, IV, seeks money damages from

     14    the Defendants, Ericsson and T-Mobile, for the use of base

     15    stations in T-Mobile's network.         I'll refer to those base

     16    stations in T-Mobile's networks -- network as the accused

     17    technology.

     18               Now, the Plaintiff contends that the accused

     19    technology infringes the following claims of the asserted

     20    patents.

     21               Claims 1 and 4 of the '629 patent.

     22               Claims 1 and 4 of the '517 patent.

     23               And Claims 109, 112, 118, 140, 144, and 146 of the

     24    '206 patent.

     25               All of these claims are sometimes referred to as
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 16 of 118 PageID #: 21087
                                                                                    16



       1   the asserted claims.

       2              Now, the Plaintiff, IV, has alleged that the

       3   accused technology infringes the asserted claims either

       4   literally or through the Doctrine of Equivalents.

       5              IV seeks a reasonable royalty from the Defendants,

       6   Ericsson and T-Mobile, regarding their alleged infringement.

       7              Ericsson and T-Mobile deny that they infringe any

       8   of the asserted claims, either literally or through the

       9   Doctrine of Equivalents.

     10               Ericsson and T-Mobile also contend that all of the

     11    asserted claims are invalid.

     12               Ericsson and T-Mobile contend that certain of the

     13    asserted claims are anticipated by prior art that existed

     14    before the Plaintiff's alleged inventions, and, therefore,

     15    those asserted claims are invalid.

     16               Ericsson and T-Mobile further contend that all of

     17    the asserted claims are obvious in view of prior art that

     18    existed before Plaintiff's alleged inventions, and,

     19    therefore, all the asserted claims are invalid.

     20               Ericsson and T-Mobile deny that they owe IV any

     21    damages.

     22               Invalidity, ladies and gentlemen, is a defense to

     23    infringement.     Invalidity and infringement are separate and

     24    distinct issues.

     25               Your job is to decide whether any of the asserted
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 17 of 118 PageID #: 21088
                                                                                    17



       1   claims have been infringed and whether any of the asserted

       2   claims are invalid.

       3             If you decide that any of the asserted claims have

       4   been infringed and are also not invalid, then you'll need to

       5   further decide the amount of money damages to be awarded to

       6   the Plaintiff as compensation for that infringement.

       7             Now, before you can decide many of the issues in

       8   this case, you'll need to understand the role of patent

       9   claims.

     10              The patent claims are those numbered sentences at

     11    the ends of each patent.

     12              The claims are important because it's the words of

     13    the claims themselves that define what a patent covers.

     14              The figures and the text in the rest of the patent

     15    provide a description or examples of the invention, and they

     16    provide a context for the claims, but it is the claims

     17    themselves, ladies and gentlemen, that define the breadth of

     18    the patent's coverage.

     19              Each claim is effectively treated as if it were a

     20    separate patent, and each claim may cover more or cover less

     21    than another claim.

     22              Therefore, what a patent covers collectively

     23    depends on what each of its claims covers.

     24              Claims may describe methods for using technology.

     25    And I will call such claims method claims.           In this case,
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 18 of 118 PageID #: 21089
                                                                                    18



       1   the Plaintiff, IV, has asserted only method claims.

       2             You need first to understand what each claim covers

       3   in order to decide whether or not there is infringement of

       4   the claim and to decide whether or not the claim is invalid.

       5             The first step is to understand the meaning of the

       6   words used in the patent claim.

       7             Now, the law says that it is my role to define the

       8   terms of the claims, and it's your role to apply my

       9   definitions or constructions to the issues that you're asked

     10    to decide.

     11               Therefore, as I told you at the beginning of the

     12    case, I have determined the meanings of certain claim

     13    limitations, and I've provided those definitions to you, and

     14    they're listed in your juror notebooks.

     15              You must accept those definitions that I've

     16    provided of these words in the claims as being correct.

     17              It's your job to take these definitions that I've

     18    supplied and apply them to the issues that you are asked to

     19    decide, including the issues of infringement and invalidity.

     20              You should disregard any evidence presented at

     21    trial which contradicts or is inconsistent with the

     22    constructions and definitions that I have given you.

     23              For claim limitations that I have not construed,

     24    that is, I haven't defined them or interpreted them, you are

     25    to use the plain and ordinary meaning of the terms as
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 19 of 118 PageID #: 21090
                                                                                    19



       1   understood by one of ordinary skill in the art, which is to

       2   say in the field of the technology of the patent at the time

       3   of the alleged invention.

       4             The meaning of the words of the patent claims must

       5   be the same when deciding both infringement and when

       6   deciding invalidity.

       7             Now, you've been provided with copies of the three

       8   asserted patents, and they are in your juror notebooks, and

       9   you may use them and refer to them in your deliberations.

     10              I'll now explain to you how a claim defines what it

     11    covers.

     12              A claim sets forth in words a set of requirements.

     13    Each claim sets forth its requirements in a single sentence.

     14              If a technology satisfies each of these

     15    requirements in that sentence, then it is covered by and

     16    infringes the claim.

     17              There can be several claims in a patent.           A claim

     18    may be narrower or broader than another claim by setting

     19    forth more or fewer requirements.         The coverage of a patent

     20    is assessed on a claim-by-claim basis.

     21              In patent law, requirements of a claim are often

     22    referred to as the claim elements or the claim limitations.

     23              When a method meets all the requirements of a

     24    claim, the claim is said to cover that method, and that

     25    method is said to fall within the scope of that claim.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 20 of 118 PageID #: 21091
                                                                                    20



       1             In other words, a claim covers a method where each

       2   of the claim elements or limitations is present in that

       3   method.   If a method is missing even one limitation or

       4   element of a claim, the method is not covered by the claim.

       5             And if the method is not covered by the claim,

       6   ladies and gentlemen, the method does not infringe the

       7   claim.

       8             Now, the beginning portion or preamble of a claim

       9   often uses the word "comprising."         The word "comprising,"

     10    when used in the preamble of a claim, means including but

     11    not limited to or containing but not limited to.

     12              When comprising is used in the preamble, if you

     13    decide that an accused technology includes all the

     14    requirements of that claim, the claim infringed.

     15              This is true even if the accused technology

     16    contains additional elements or limitations.

     17              For example, a claim to a table comprising a

     18    tabletop, legs, and glue would be infringed by a table that

     19    includes a tabletop, legs, and glue, even if the table also

     20    includes wheels to go on the ends of the legs.

     21              This case involves two types of patent claims,

     22    ladies and gentlemen, independent claims and dependent

     23    claims.

     24              An independent claim does not refer to any other

     25    claim of the patent.      An independent claim sets forth all of
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 21 of 118 PageID #: 21092
                                                                                    21



       1   the requirements that must be met in order to be covered by

       2   that claim.    It's not necessary to look at any other claim

       3   to determine what an independent claim covers.

       4             However, a dependent claim does not itself recite

       5   all the requirements of a claim but refers to another claim

       6   for some of its requirements.        In this way, the claim

       7   depends on another claim.       It's sometimes said to refer to

       8   the other claim.

       9             The law considers a dependent claim to incorporate

     10    all the requirements of the claims to which it refers or

     11    from when it depends.      The dependent claim then adds its own

     12    additional requirements.

     13              To determine what a dependent claim covers, it's

     14    necessary to look at both the dependent claim and any other

     15    claim to which it refers or from which it depends.

     16              A method that meets all the requirements of both

     17    the dependent claim and the claims from which it refers is

     18    covered by that dependent claim.

     19              Now, a patent owner has the right to stop others

     20    from using the invention covered by its patent claims in the

     21    United States during the life of the patent.

     22              If a person makes, uses, sells, or offers to sell

     23    within the United States or imports into the United States

     24    what is covered by a patent claim without the patent owner's

     25    permission, that person is said to infringe the patent.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 22 of 118 PageID #: 21093
                                                                                    22



       1             In reaching your decision on infringement, keep in

       2   mind that only the claims of a patent can be infringed.

       3             You must compare the asserted claims, as I have

       4   defined them, to the accused technology to determine whether

       5   or not there is infringement.

       6             You should not compare the accused technology with

       7   any specific example set out in the patent or with prior art

       8   in reaching your decision about infringement.

       9             The only correct comparison, ladies and gentlemen,

     10    is between the accused technology and the language of the

     11    claim itself.

     12              You must reach your decision on each assertion of

     13    infringement based on my instructions about the meaning and

     14    scope of the claims, the legal requirements for

     15    infringement, and the evidence presented to you by both of

     16    the parties.

     17              Also, the issue of infringement is assessed on a

     18    claim-by-claim basis.

     19              Accordingly, there may be infringement as to one

     20    claim, even if there is no infringement as to other claims.

     21              I'll now instruct you on the specific rules you

     22    must follow to determine whether the Plaintiff, IV, has

     23    proven that the Defendants, Ericsson and T-Mobile, have

     24    infringed one or more of the patent claims involved in this

     25    case.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 23 of 118 PageID #: 21094
                                                                                    23



       1             In this case, there are three possible ways that a

       2   claim may be infringed, and I'll explain the requirements

       3   for each of these types of infringement to you.

       4             The three types of infringement are called direct

       5   infringement, active inducement, and contributory

       6   infringement.

       7             Active inducement and contributory infringement are

       8   referred to as indirect infringement.          There cannot be

       9   indirect infringement without someone else engaging in

     10    direct infringement.

     11              To prove direct infringement, the Plaintiff must

     12    prove that Ericsson's alleged indirect infringement caused

     13    direct infringement.

     14              In this case, the Plaintiff, IV, alleges that

     15    Ericsson, both directly and indirectly, infringes, and that

     16    T-Mobile directly infringes the asserted claims.

     17              IV's allegations of indirect infringement concern

     18    both active inducement and contributory infringement with IV

     19    contending that Ericsson's indirect infringement leads to

     20    direct infringement by T-Mobile.

     21              In order to prove infringement, IV must prove that

     22    the requirements for one or more of these types of

     23    infringement are met by a preponderance of the evidence,

     24    that is, that it's more likely true than not true that all

     25    of the requirements or one or more -- of one or more of
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 24 of 118 PageID #: 21095
                                                                                    24



       1   these types of infringement has been proven.

       2             I'll now explain each of these types of

       3   infringement in more detail.

       4             In order to prove direct infringement of a patent

       5   claim, the Plaintiff, IV, must show by a preponderance of

       6   the evidence that the accused technology includes each and

       7   every requirement or limitation of the claim either

       8   literally or under the Doctrine of Equivalents.

       9             In determining whether an accused technology

     10    directly infringes a patent claim in this case, you must

     11    compare the accused technology with each and every one of

     12    the requirements or limitations of that claim to determine

     13    whether the accused technology literally performs in the

     14    United States each and every requirement or limitation

     15    recited in the claim.

     16              The asserted claims are not infringed by the sale

     17    or manufacture of a product that is merely capable of

     18    performing every element or limitation.

     19              However, a method claim may be infringed even if

     20    the infringer performs the infringing method only once.

     21              A claim requirement is present if it exists in an

     22    accused technology just as it is described in the claim

     23    language, either as I've explained that language to you, or

     24    if I did not explain it, as would be understood by one of

     25    ordinary skill in the art.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 25 of 118 PageID #: 21096
                                                                                    25



       1             If an accused technology admits any element recited

       2   in a claim, then you must find that that particular

       3   technology does not literally infringe that claim.

       4             A patent can be directly infringed even if the

       5   alleged infringer did not have knowledge of the patent and

       6   without the infringer knowing that what it was doing is

       7   infringement of the claim.

       8             A patent may also be directly infringed even though

       9   the accused infringer believes in good faith that what it's

     10    doing is not infringement of the patent.

     11              Infringement does not require proof that a party

     12    copied the asserted claims.

     13              A claim requirement is literally present if it

     14    existed in an accused technology just as it is described in

     15    the claim language, either as I've explained the language to

     16    you, or as I've said, if I did not explain it, as it would

     17    be understood by its plain and ordinary meaning of one of

     18    skill in the art.

     19              If an accused technology omits any requirement

     20    recited in a claim, then you must find that the particular

     21    technology does not infringe that claim.

     22              If a person practices a method that does -- does

     23    not meet all the requirements of a claim and thus does not

     24    literally infringe that claim, there can still be direct

     25    infringement if that method satisfies the claim under the
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 26 of 118 PageID #: 21097
                                                                                    26



       1   Doctrine of Equivalents.

       2             Under the Doctrine of Equivalents, a technology

       3   infringes a claim if the accused technology performs steps

       4   corresponding to each and every requirement of the claim

       5   that is*equivalent to, even though not literally met by, the

       6   accused technology.

       7             The Plaintiff, IV, has alleged that some but not

       8   all of the elements of some of the asserted claims are

       9   infringed under the Doctrine of Equivalents.

     10              For only those claim elements, you may find that an

     11    element is equivalent to a requirement of a claim that is

     12    not literally met if a person having ordinary skill in the

     13    field of the technology of the patent would have considered

     14    the differences between them to be insubstantial or would

     15    have found that the action in the accused technology, (1),

     16    performs substantially the same function, (2), in

     17    substantially the same way, (3), to achieve substantially

     18    the same result as the requirement of the claim.

     19              In order for the action to be considered

     20    interchangeable, the action must have been known at the time

     21    of the alleged infringement to a person having ordinary

     22    skill in the field of the technology of the patent.

     23              Interchangeability at the present time is not

     24    sufficient.    In order to prove infringement by equivalents,

     25    IV must prove the equivalency of each claim element by a
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 27 of 118 PageID #: 21098
                                                                                    27



       1   preponderance of the evidence.

       2             Now, IV also alleges that Ericsson is liable for

       3   indirect infringement by actively inducing T-Mobile to

       4   directly infringe the asserted claims literally or under the

       5   Doctrine of Equivalents.

       6             As with direct infringement, you must determine

       7   whether there has been active inducement on a claim-by-claim

       8   basis.

       9             Ericsson is liable for active inducement of a claim

     10    if IV proves by a preponderance of the evidence.

     11              (1) that the acts are actually carried out by

     12    T-Mobile and directly infringe that claim;

     13              (2) that Ericsson took action intending to cause

     14    the infringing acts by T-Mobile;

     15              And, (3), that Ericsson was aware of or willfully

     16    blind to the patent and knew that the acts, if taken, would

     17    constitute infringement of the patent or that Ericsson was

     18    willfully blind to that infringement.

     19              If you find that Ericsson was aware of the patent

     20    but that Ericsson believed that the acts it encouraged did

     21    not infringe the asserted claims, Ericsson cannot be held

     22    liable for inducement.

     23              In order to establish active inducement of

     24    infringement, it's not sufficient that T-Mobile directly

     25    infringes the claim, nor is it sufficient that Ericsson was
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 28 of 118 PageID #: 21099
                                                                                    28



       1   aware of the acts by T-Mobile that allegedly constitute

       2   direct infringement.

       3             Rather, in order to find active inducement of

       4   infringement, you must find either that Ericsson

       5   specifically intended T-Mobile to infringe the asserted

       6   claims or that Ericsson believed there was a high

       7   probability that Ericsson would infringe the asserted claims

       8   but deliberately avoided learning the infringing nature of

       9   T-Mobile's acts.

     10              The mere fact, if true, that Ericsson knew or

     11    should have known that there was a substantial risk that

     12    T-Mobile's acts would infringe the asserted claims would not

     13    be sufficient for active inducement of infringement.

     14              The Plaintiff, IV, must prove induced infringement

     15    by a preponderance of the evidence.

     16              IV alleges that Ericsson is liable for contributory

     17    infringement by contributing to the direct infringement of

     18    the asserted claims by T-Mobile.

     19              As with direct infringement, you must determine

     20    contributory infringement on a claim-by-claim basis.

     21              Ericsson is liable for contributory infringement of

     22    a claim if IV proves by a preponderance of the evidence:

     23              (1) Ericsson sells, offers to sell, or imports

     24    within the United States a component of a product or an

     25    apparatus for use in a process during the time the asserted
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 29 of 118 PageID #: 21100
                                                                                    29



       1   patents were in force;

       2             (2) the component or apparatus has no substantial

       3   non-infringing use;

       4             (3) the component or apparatus constitutes a

       5   material part of the invention;

       6             (4) Ericsson was aware of the asserted patents and

       7   knew that the products or processes for which the component

       8   has no other substantial use may be covered by a claim of

       9   one or more of the asserted patents or may -- may satisfy a

     10    claim of the same patent under the Doctrine of Equivalents;

     11              And, (5), that use directly infringes the claim.

     12              In order to prove contributory infringement, IV,

     13    the Plaintiff, must prove each of the above requirements

     14    have been met by a preponderance of the evidence.

     15              I'll now instruct you on the rules that you must

     16    follow in deciding whether or not Ericsson and T-Mobile have

     17    proven that the asserted claims are invalid.

     18              An issued -- excuse me.       All issued United States

     19    patents are accorded a presumption of validity based on the

     20    presumption that the United States Patent and Trademark

     21    Office, which you've heard referred to throughout the trial

     22    simply as the PTO or the Patent Office, acted correctly in

     23    issuing the patent.

     24              To prove that any asserted claim is invalid, the

     25    Defendants, Ericsson and T-Mobile, must persuade you by
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 30 of 118 PageID #: 21101
                                                                                    30



       1   clear and convincing evidence that the claim is invalid.

       2             Like infringement, ladies and gentlemen, invalidity

       3   is determined on a claim-by-claim basis.

       4             You must determine separately for each asserted

       5   claim whether that claim is invalid.

       6             If one asserted claim is invalid, that does not

       7   mean that any other asserted claim is necessarily invalid.

       8             Claims are construed in the same way for

       9   determining infringement as for determining invalidity.

     10              You must apply the claim language consistently and

     11    in the same manner for issues of infringement and for issues

     12    of invalidity.

     13              In making your determine -- determination as to

     14    invalidity, you should consider each asserted claim

     15    separately.

     16              Prior art may include items that were publicly

     17    known, or that have been used or offered for sale, or

     18    references, such as publications or patents, that disclose

     19    the claimed invention or elements of the claimed invention.

     20              To be prior art, an item or reference must have

     21    been made, known, used, published, or patented either before

     22    the invention was made or more than one year before the

     23    priority date of the patent.

     24              Prior art does not include a publication by an

     25    inventor that describes the inventor's own work and was
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 31 of 118 PageID #: 21102
                                                                                    31



       1   published less than one year before the priority date.

       2             The priority date for both the '517 patent and the

       3   '629 patent is July the 9th, 1999.

       4             The priority date for the '206 patent is July 10th,

       5   1998.

       6             For the claim to be invalid because it is not new,

       7   Ericsson and T-Mobile must show by clear and convincing

       8   evidence that all of the requirements of that claim were

       9   present in a single previous device or method that was known

     10    of, used, or described in a single previous printed

     11    publication or patent.       We call these things anticipating

     12    prior art.

     13              To anticipate the invention, the prior art does not

     14    have to use the same words as the claim, but all the

     15    requirements of the claim must have been disclosed, either

     16    stated expressly or implied to a person having ordinary

     17    skill in the art of the technology of the invention so that

     18    looking at that one prior art reference, that part -- that

     19    person could make and use the claimed invention.

     20              In some -- in order for someone to be entitled to a

     21    patent, the invention must actually be new, and the inventor

     22    must not have lost his or her rights by delaying the filing

     23    of an application claiming the invention.

     24              In general, inventions are new when the identical

     25    apparatus, system, or method has not been made, used, or
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 32 of 118 PageID #: 21103
                                                                                    32



       1   disclosed before.

       2              Anticipation must be determined on a claim-by-claim

       3   basis.

       4              Now, Ericsson and T-Mobile, the Defendants, contend

       5   that certain of the asserted claims are invalid because the

       6   claimed inventions are anticipated.

       7              If you find that Ericsson and T-Mobile have proven

       8   by clear and convincing evidence that a claim is

       9   anticipated, you must find that the claim is invalid.

     10               Prior art differing from the prior art considered

     11    by the Patent Office may, but does not always, consider

     12    [sic] more weight than prior art that was considered by the

     13    Patent Office.

     14               Ericsson and T-Mobile also contend in this case

     15    that certain of the asserted claims are invalid as being

     16    obvious.

     17               Even though an invention may not have been

     18    identically disclosed or identically described in a single

     19    prior art reference before it was made by an inventor, the

     20    invention may have been obvious to a person of ordinary

     21    skill in the field of the technology of the patent at the

     22    time the invention was made.

     23               In this case, Ericsson and T-Mobile bear the burden

     24    of establishing obviousness by clear and convincing

     25    evidence.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 33 of 118 PageID #: 21104
                                                                                    33



       1             In determining whether a claimed invention is

       2   obvious, you must consider the level of ordinary skill in

       3   the field of technology of the patent that someone would

       4   have had at the time the claimed invention was made, the

       5   scope and the content of the prior art, and any differences

       6   between the prior art and the claimed invention, as well as

       7   the ordinary knowledge of a person of ordinary skill at the

       8   time of the invention.

       9             The skill of the actual inventor is not necessarily

     10    relevant because inventors may possess something that

     11    distinguishes them from workers of ordinary skill in the

     12    art.

     13              Keep in mind, ladies and gentlemen, that the

     14    existence of each and every element of the claimed invention

     15    in the prior art does not necessarily prove obviousness.

     16    Most, if not all, inventions re -- rely on the building

     17    blocks of prior art.

     18              In considering whether a claimed invention is

     19    obvious, you should consider whether as of the priority date

     20    of the asserted patents there was a reason that would have

     21    prompted a person of ordinary skill in the field to combine

     22    the known elements in a way that the claimed invention does,

     23    taking into account such facts as:

     24              (1) whether the claimed invention was merely the

     25    predictable result of using prior art elements according to
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 34 of 118 PageID #: 21105
                                                                                    34



       1   their known function;

       2             (2) whether the claimed invention provides an

       3   obvious solution to a known problem in the relevant field;

       4             (3) whether the prior art teaches or suggests the

       5   desirability of combining elements claimed in the invention;

       6             (4) whether the prior art teaches away from

       7   combining elements in the claimed invention;

       8             (5) whether it would have been obvious to try the

       9   combinations of elements in the claimed invention, such as

     10    when there is a design need or market pressure to solve a

     11    problem, and there are a finite number of identified

     12    predictable solutions;

     13              And, (6), whether the change resulted more from

     14    design incentives or other market forces.

     15              In determining whether the claimed invention was

     16    obvious, consider each claim separately and consider only

     17    what was known at the time of the invention.

     18              Now, in determining whether the claimed invention

     19    was obvious, do not, ladies and gentlemen, use hindsight.

     20              In other words, you should not consider what a

     21    person of ordinary skill in the art would know now or what

     22    has been learned from the teaching of the asserted patents.

     23              In making these assessments, you should take into

     24    account any objective evidence, sometimes called secondary

     25    considerations, that may have existed at the time of the
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 35 of 118 PageID #: 21106
                                                                                    35



       1   invention and afterwards that may shed light on

       2   non-obviousness.

       3              The following are possible secondary

       4   considerations, but it's up to each of you to decide whether

       5   secondary considerations of non-obviousness exist at all.

       6              (1) whether the invention was commercially

       7   successful as the result of the merits of the claimed

       8   invention rather than the result of design needs or market

       9   pressure, advertising, or similar activities;

     10               (2) whether the invention satisfied a long-felt

     11    need;

     12               (3) whether others had tried and failed to make the

     13    invention;

     14               (4) whether others copied the invention;

     15               (5) whether there were changes or related

     16    technologies or market needs contemporaneous with the

     17    invention;

     18               (6) whether the invention achieved unexpected

     19    results;

     20               (7) whether others in the field praised the

     21    invention;

     22               (8) whether persons having ordinary skill in the

     23    art of the invention expressed surprise or disbelief

     24    regarding the invention;

     25               (9) whether others sought or obtained rights to the
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 36 of 118 PageID #: 21107
                                                                                    36



       1   patent from the patentholder;

       2             And, (10), whether the inventor proceeded contrary

       3   to accepted wisdom in the field.

       4             In support of obviousness, you may also consider

       5   whether others independently invented the claimed invention

       6   before or at the same time as the named inventor thought of

       7   it.

       8             If you find that Ericsson and T-Mobile have proven

       9   the obviousness of a claim by clear and convincing evidence,

     10    then you must find that that claim is invalid.

     11              Now, several times in these instructions, I

     12    referred to a person of ordinary skill in the field of the

     13    invention.    It's up to you, ladies and gentlemen, to decide

     14    the level of ordinary skill in the field of the invention.

     15              In deciding what the level of ordinary skill is,

     16    you should consider all the evidence introduced at trial,

     17    including:

     18              the levels and education -- the levels of education

     19    and experience of persons working if the field;

     20              the types of problems encountered in the field;

     21              prior art solutions to those problems;

     22              rapidity with which innovations are made;

     23              and the sophistication of the technology.

     24              A person of ordinary skill in the art is a

     25    hypothetical person who is presumed to have known all of the
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 37 of 118 PageID #: 21108
                                                                                    37



       1   relevant prior art at the time of the claimed invention.

       2             If you find either, (1), Ericsson or T-Mobile has

       3   directly infringed, or, (2), that Ericsson has directly

       4   infringed [sic] and T-Mobile has directly infringed any

       5   asserted claim -- excuse me, that Ericsson has indirectly

       6   infringed and T-Mobile has directly infringed any asserted

       7   claims and if you also find that the infringed asserted

       8   claims are not invalid, then you must consider what amount

       9   of damages to award to the Plaintiff, IV.

     10              If you find that there was no direct -- no direct

     11    infringement by either Ericsson or T-Mobile of any of the

     12    asserted claims, then you should not award any damages to

     13    IV.

     14              I'll now instruct you about the measure of damages,

     15    but by instructing you on damages, ladies and gentlemen, I'm

     16    not -- I'm not suggesting which party should win this case

     17    on any issue.

     18              The damages that you award, if any, must be

     19    adequate to compensate the Plaintiff, IV, for any

     20    infringement that you may find.         You must not award IV more

     21    damages than are adequate to compensate for the

     22    infringement, nor should you include any additional amount

     23    for the purpose of punishing either Ericsson or T-Mobile or

     24    for setting any example.

     25              IV has the burden to establish the amount of
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 38 of 118 PageID #: 21109
                                                                                    38



       1   damages by a preponderance of the evidence.           IV is not

       2   entitled to damages that are remote or speculative.

       3              If you determine that any asserted claim is

       4   infringed and is not invalid, then IV is entitled to recover

       5   no less than a reasonable royalty for each infringing sale

       6   or use of its inventions.

       7              IV seeks damages in the form of a reasonable

       8   royalty.    A reasonable royalty is defined as the money

       9   amount IV and Ericsson and T-Mobile would have agreed upon

     10    as a fee for the use of IV's invention at the time the

     11    infringement began.

     12               The determination of a damages award, ladies and

     13    gentlemen, is not an exact science, and the amount need not

     14    be proven with unerring precision.

     15               You may approximate, if necessary, the amount to

     16    which IV is entitled.      However, damages may not be

     17    determined by mere speculation.

     18               It may be proper to award a damages amount if the

     19    evidence shows the extent of the damages as a matter of just

     20    and reasonable inference.

     21               A royalty is a payment to a patentholder in

     22    exchange for the right to make, use, sell, or import the

     23    claimed invention.

     24               A reasonable royalty is the amount of money to be

     25    paid for a license to make, use, or sell the invention that
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 39 of 118 PageID #: 21110
                                                                                    39



       1   a willing patent owner and a willing prospective licensee

       2   would have agreed to immediately before the infringement

       3   began as a part of a hypothetical negotiation.

       4             In considering this hypothetical negotiation, you

       5   should focus on what the expectations of the patentholder

       6   and the infringer would have been had they entered into

       7   agreement at that time and had they acted reasonably in

       8   their negotiations.

       9             In determining this, you must assume that both

     10    parties believed the patents were valid and infringed and

     11    that the patentholder and the infringer were willing to

     12    enter into an agreement.

     13              The reasonable royalty that you determine must be

     14    the royalty that would have resulted from this hypothetical

     15    negotiation, not simply the royalty that either party would

     16    have preferred.

     17              Evidence of things that happened after infringement

     18    first began may be considered in evaluating the reasonable

     19    royalty only to the extent that the evidence aids in

     20    assessing what royalty would have resulted from a

     21    hypothetical negotiation.

     22              What the parties -- where the parties dispute a

     23    matter concerning damages for infringement, it is the

     24    Plaintiff's burden to prove that it is more probable than

     25    not that the Plaintiff's version is correct.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 40 of 118 PageID #: 21111
                                                                                    40



       1             Plaintiff must prove the amount of its damages with

       2   reasonable certainty, but not need -- but need not prove the

       3   amount of its damages with mathematical precision.

       4             However, Plaintiff, again, is not entitled to

       5   damages that are remote or purely speculative.

       6             The amount you find as damages must be based on the

       7   value attributable to the patented technology, as distinct

       8   from other unpatented features of the accused technology.

       9             Plaintiff, IV, bears the burden to establish the

     10    amounts attributable to the patented feature, that is, IV

     11    must give evidence tending to separate or apportion between

     12    the patented features and the unpatented features.

     13              In determining the reasonable royalty, you should

     14    consider all the facts known and available to the parties at

     15    the time the infringement began.

     16              Some of the kinds of factors that you should

     17    consider in making your determination are:

     18              (1) the royalties received by the patentee for

     19    licensing of the asserted patents proving or tending to

     20    prove an established royalty;

     21              (2) the rates paid by the licensee for the use of

     22    other patents comparable to the asserted patents;

     23              (3) the nature and scope of the license as

     24    exclusive or non-exclusive or as restricted or

     25    non-restricted in terms of territory or with respect to whom
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 41 of 118 PageID #: 21112
                                                                                    41



       1   the manufactured product may be sold;

       2              (4) the licensor's established policy and marketing

       3   program to maintain his patent monopoly by not licensing

       4   others to use the invention or by granting licenses under

       5   special conditions designed to preserve that monopoly;

       6              (5) the commercial relationship between the

       7   licensor and licensee, such as whether they are competitors

       8   in the same territory in the same line of business or

       9   whether they are inventor and promoter;

     10               (6) the effect of selling the patent specialty in

     11    promoting sales of other products of the licensee, the

     12    existing value of the invention to the licensor as a

     13    generator of sales of its non-patented items, and the extent

     14    of such derivative or convoyed sales;

     15               (7) the duration of the patent and the term of the

     16    license;

     17               (8) the established profitability of the product

     18    made under the patent, its commercial system, and its

     19    current popularity;

     20               (9) the utility and advantages of the patented

     21    invention over the old modes or devices, if any, that had

     22    been used for achieving similar results;

     23               (10) the nature of the patented invention and the

     24    benefits to those who have used the invention;

     25               (11) the extent to which the infringer has made use
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 42 of 118 PageID #: 21113
                                                                                    42



       1   of the invention and any evidence probative of the value of

       2   that use;

       3              (12) the portion of the profit or of the selling

       4   price that may be customary in the particular business or in

       5   comparable businesses to allow for the use of the invention

       6   or analogous inventions;

       7              (13) the value that should be credited to the

       8   invention as distinguished from non-patented elements, the

       9   manufacturing process, business risk, or significant

     10    features or improvements added by the infringer;

     11               (14) the opinion testimony of qualified experts;

     12               And, (15), the amount that a licensor, such as the

     13    patentee, and a licensee, such as the infringer, would have

     14    agreed upon at the time the infringement began if both sides

     15    had been reasonably and voluntarily trying to reach an

     16    agreement, that is, the amount which a prudent licensee who

     17    desired as a business proposition to obtain a license to

     18    manufacture and sell a particular article embodying the

     19    patented invention would have been -- would have been

     20    willing to pay as a royalty and yet be able to make a

     21    reasonable profit and which amount would have been

     22    acceptable to a prudent patentee who was willing to grant a

     23    license.

     24               Now, ladies and gentlemen, none of these factors is

     25    dispositive, and you could -- you should and you can
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 43 of 118 PageID #: 21114
                                                                                    43



       1   consider the evidence that's been presented to you in this

       2   case on each of these factors.

       3             You may also consider any other factors which in

       4   your mind have increased or decreased the royalty the

       5   infringer would have been willing to pay and the patent

       6   owner would have been willing to accept acting as normally

       7   prudent business people.

       8             Now, when determining the reasonable royalty, you

       9   may consider evidence concerning the amounts that other

     10    parties have paid for rights to the patents in question or

     11    for rights to similar technologies.

     12              A license agreement need not be perfectly

     13    comparable to a hypothetical license that would have been

     14    negotiated between the Plaintiffs and Defendants in this

     15    case in order for you to consider it.

     16              However, if you choose to rely on evidence from any

     17    other license agreements, you must account for any

     18    differences between those licenses and the hypothetically

     19    negotiated license between Plaintiff, IV, and Defendants

     20    Ericsson and T-Mobile in terms of the technologies, the

     21    economic circumstances of the contracting parties when you

     22    make your reasonable royalty determination.

     23              In determining the amount of damages, you must

     24    determine when damages began.

     25              Damages begin to accrue when an issued patent is
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 44 of 118 PageID #: 21115
                                                                                    44



       1   infringed.    For any of the three asserted patents where you

       2   find that an asserted claim is both infringed and not

       3   invalid, you may not award any damages for activities

       4   occurring before the damages start.

       5              Now, with those instructions, ladies and gentlemen,

       6   we will now hear closing arguments for the attorneys for

       7   both of the parties -- for both sides in this case.

       8              Plaintiff, you may now present your first closing

       9   argument.

     10               Would you like a warning on your time?

     11               MR. BLACK:   Yes, Your Honor.

     12               THE COURT:   What type of warning?

     13               MR. BLACK:   20 minutes, please.

     14               THE COURT:   20 minutes left or 20 minutes have been

     15    used?

     16               MR. BLACK:   No, Your Honor, 20 minutes in, and then

     17    I'll finish at 20 -- 25 minutes.

     18               THE COURT:   I'll warn you when you have used 20

     19    minutes.

     20               You may proceed, Mr. Black.

     21               MR. BLACK:   Thank you, Your Honor.

     22               Ladies and gentlemen of the jury, thank you for

     23    your service.     I've seen you folks all week, listening,

     24    watching, taking down notes relating to the complex

     25    technology at issue in this case.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 45 of 118 PageID #: 21116
                                                                                    45



       1             My role in the closing argument is to try to put

       2   together the pieces of the puzzle, of the evidence that you

       3   heard during this week, and to explain for you why we met

       4   our burden of the preponderance of the evidence on the

       5   issues of infringement and damages.

       6             I will also show that the Defendants failed to meet

       7   their much higher burden of clear and convincing evidence on

       8   the issue of invalidity.

       9             When I'm done, I will explain how to fill in the

     10    jury verdict form, and I'll ask you to return a verdict for

     11    Intellectual Ventures of $77.3 million, $68.3 million

     12    against T-Mobile for direct infringement, and $9 million

     13    against Ericsson for their infringement.

     14              Now, we are here because of two provisions of the

     15    United States Constitution.        Article 1, Section 8, the

     16    Constitution grants the right to inventors for patents to

     17    protect their intellectual property.          It is property like

     18    any other property.      And when that property is used without

     19    permission, compensation must be made.

     20              The second provision of the Constitution, which is

     21    at issue here today, is the Seventh Amendment to the

     22    Constitution and the Bill of Rights.          And as Judge Gilstrap

     23    pointed out, there is a long history of the right to jury

     24    trial in this country.

     25              You might ask, though, why do we handle patent
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 46 of 118 PageID #: 21117
                                                                                    46



       1   cases in jury trials?      We ask a jury of folks who don't have

       2   prior experience with complex issues relating to

       3   telecommunications.      The lawyers, the expert witnesses have

       4   months or years to work on these cases, and then we ask a

       5   lay jury to decide it.

       6              The reason is because the founders were believers

       7   in common sense, and you heard the Court say that in the

       8   charge.     You should rely on your common sense.         And that is

       9   what we are going to ask you to do today.

     10               So let's start at the beginning of the trial with

     11    the evidence.     And I'll show you how the pieces all fit

     12    together.

     13               We first heard from Dr. Jorgensen.         An incredible

     14    man, brilliant but humble, a man who invented, a man who

     15    began his education at MIT getting a degree in theoretical

     16    physics.     He then went on to medical school.         He became a

     17    surgeon, but he fell in love with the idea of innovating and

     18    in getting into to the telecommunications area.

     19               So while he was a surgical resident, he would study

     20    at night in the library for two hours to learn

     21    telecommunications.      He must have been very tired.

     22               And then he left the practice of medicine to join a

     23    series of start-ups, some of which were quite successful,

     24    and eventually landed as the chief technical officer at

     25    Malibu Networks, where he tried to bring to fruition his
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 47 of 118 PageID #: 21118
                                                                                     47



       1   ideas relating to wireless technology.

       2             He saw and he understood when he learned in the

       3   library that the way -- voice traffic and data traffic was

       4   being handled differently.

       5             Voice traffic -- traffic was in packets that were

       6   in one pipe.     Data traffic through a completely different

       7   system and network.

       8             He could see the Internet, which was relatively new

       9   at that point, and the potential conversions with

     10    telecommunications technology.

     11              Today, we all take for granted the phones that we

     12    carry around in our pockets, these smartphones.               But the

     13    first iPhone was 2007.       That's 11 years ago.       And

     14    Dr. Jorgensen was working 10 years before that.

     15              It's difficult to think about and remember the pace

     16    of technology.     But in those days, the evidence was these

     17    phones didn't work very well when it came to data.               They

     18    just weren't that sophisticated.

     19              But Dr. Jorgensen thought if you could put all the

     20    data and all the voice packets in one pipe, you could build

     21    incredible wireless technology.         But to do that was going to

     22    be very difficult and challenging.

     23              Now, he eventually solved the problems, and we

     24    heard how he built prototypes, how he built a company, how

     25    he grew the company to over a hundred engineers.               He built
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 48 of 118 PageID #: 21119
                                                                                    48



       1   prototypes.    He spoke to some of the big names in the

       2   industry, but then he had bad luck.

       3             The Internet bubble burst in 2003, and the company

       4   failed because they could not get additional investors.               He

       5   was an innovator, and he was before his time.

       6             This technology is now being used in the 4G

       7   networks that we are all using in our phones today.             That's

       8   what happens sometimes.       It's not just about innovation and

       9   entrepreneurship, it's also about timing.

     10              He did obtain three patents.         And in 2014, T-Mobile

     11    and the rest of the industry turned on something called

     12    VoLTE, Voice over LTE.       Voice and data on the same channel,

     13    that is what he invented.       The ability to handle voice and

     14    data on the same channel.       He didn't invent Voice over IP.

     15    He didn't invent LTE.      He didn't take any ideas from

     16    Ericsson.

     17              But he did invent, and he was shown to be the first

     18    to invent at this trial, the ability to practically do and

     19    put voice and data in the same pipe at the same time.

     20              And the value of that invention to T-Mobile is

     21    immense, massive spectrum savings, save that company from a

     22    competitive challenge it was not ready to meet.

     23              This is the T-Mobile 4G network.         Half of the

     24    equipment on the network is at issue in this case.             It's

     25    Ericsson equipment.      The other half is Nokia equipment.           We
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 49 of 118 PageID #: 21120
                                                                                    49



       1   have a license with Nokia.        Nokia is an investor in IV, like

       2   lots of other companies.

       3             We're here because the charge in this case says

       4   we're entitled to a reasonable royalty for every performance

       5   of the method.

       6             Each individual performance of the method is an act

       7   of infringement.     Those acts of infringement are coming in

       8   the billions.     Every time a packet is sent in a voice call,

       9   that's infringement.

     10              Every voice call that T-Mobile now serves in the

     11    United States in over -- Voice over LTE, which is

     12    85 percent of its network, that's infringement.            And we are

     13    entitled to a royalty, as the Court just charged, for each

     14    and every infringement from T-Mobile.

     15              Now, Ericsson is induced and contributed to the

     16    infringement by providing equipment and assisting T-Mobile.

     17    But the real damages in this case are against T-Mobile who

     18    participated in the trial in a way.

     19              Now, we have the burden on infringement, and we

     20    proved that T-Mobile infringed 10 claims from the '206

     21    patent, the '517 patent, and the '629 patent.

     22              We brought experts.      We brought Dr. Tim Williams, a

     23    Ph.D. in electrical engineering from the University of

     24    Texas.   He's an inventor on 26 patents.

     25              That testimony was precise.        It was deliberate.          It
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 50 of 118 PageID #: 21121
                                                                                    50



       1   was not the most exciting testimony at the trial, but it's

       2   something that we had to do.

       3              Our burden -- our burden was to go through the

       4   claims and check every box and prove infringement, and we

       5   did that.

       6              And we also brought Douglas Chrissan, Dr. Chrissan

       7   with a Ph.D. from Stanford University.          He looked at the

       8   code.     He worked closely with Dr. Williams.        We met our

       9   burden.

     10               We checked all the boxes.       I do not have time to go

     11    through all of the claims.        I'm just going to show you a

     12    few, and I'm going to try to hit the issues that I think the

     13    Defendants are going to use as excuses to get out from under

     14    their massive liability here.

     15               This is Claim 109 and Claim 112.

     16               The principal issue on this one seems to be they

     17    are pretending that end-user QoS means that the end-user

     18    needs to call up the CEO of T-Mobile and tell them what kind

     19    of service he wants.      This is nonsense.

     20               This patent, which is 80 columns long, is about

     21    data networking.     It's about the quality on a data network

     22    which is something of tremendous interest to T-Mobile, not

     23    just for itself but for its customers.

     24               They have to provide great quality of service to

     25    their customers.     That's what their business is, or they
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 51 of 118 PageID #: 21122
                                                                                    51



       1   wouldn't have a business.

       2              Now, how do they do that?

       3              Now, we learned that in the guts of the base

       4   station, the eNodeB, there's a table -- a parameter table,

       5   and that parameter table has in it something called QCI

       6   Profile.    QCI stands for QoS class identifier, quality of

       7   service identifier.      That is the end-user quality of service

       8   requirement.    It is in T-Mobile's base station, every single

       9   one of them, and it is consulted and used on every single

     10    transmission.

     11               This is an Ericsson document about the scheduler.

     12    It says at the bottom:       Optimize capacity while satisfying

     13    QoS for everyone.

     14               I asked Dr. Wicker:     Optimize capacity while

     15    satisfying QoS?

     16               Correct.

     17               I'm showing him this document.

     18               He said:   That's correct.

     19               End-users, right?

     20               Right.

     21               We proved infringement of all the claims of the

     22    '206 patent.

     23               And then we moved on to the '517 patent,

     24    Claims 1 and 4.

     25               The principal debate here was a matter of legal --
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 52 of 118 PageID #: 21123
                                                                                    52



       1   legal dispute about the meaning of these words.            They're

       2   playing games here.      This is the CPE, customer premises

       3   equipment.

       4              Now, you have to remember that in the old days

       5   there were only two types of equipment in a telephone

       6   network.     There was a network equipment.        That was AT&T.

       7   And there was the customer equipment that you connected to.

       8              And by the way, if the network equipment broke,

       9   AT&T would fix it.      If the customer equipment broke, that

     10    was your problem.

     11               This claim element has been defined by the Court.

     12    In fact, this definition comes right out of the patent.

     13    Devices residing on the premises of a customer and used to

     14    connect to a telephone network, including -- and then

     15    examples are given.      It's open.     Anything new, anything not

     16    in this definition is included, as long as it meets the

     17    first two elements.

     18               And everybody agrees that mobile phones, hotspots,

     19    tablets are used to connect to the wireless telephone

     20    network and that the wireless counts.          That's really

     21    important.

     22               Everybody agrees that wireless counts, but they say

     23    all the mobile devices on T-Mobile's network don't count

     24    because they don't reside on the premises of the customer.

     25               Well, phones don't have addresses.         They don't have
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 53 of 118 PageID #: 21124
                                                                                    53



       1   Social Security numbers.       They don't get called for jury

       2   duty.   But they do -- they are located in a certain place,

       3   and they are often located in your home.

       4              Now, we showed a number of examples which they

       5   continued to ignore during the trial.          These are all on a

       6   spreadsheet, PTX-1131.       The device in the middle is a

       7   hotspot.     It sits on your home, on your desk, gets radio

       8   waves in.     It sends WiFi out.

       9              Even under their definition, that would satisfy it.

     10    But the way to look at this claim, customer premises

     11    equipment, if it's on the customer premises, it satisfies

     12    the claim.

     13               We had some help from Dr. Acampora on this.           He

     14    showed a diagram with his def -- the definition of CPE

     15    station at the bottom.       And what did he point to as the CPE

     16    station in his analysis?       A personal computer on the left, a

     17    notebook computer.

     18               There are CPE's everywhere under this definition.

     19               The '517 patent, we also had an issue relating to

     20    Dr. Wicker's opinions.       We only had to prove that Claim 1

     21    infringed.

     22               Dr. Wicker, though, said that we didn't show there

     23    was allocation of bandwidth that was dynamic.            And I asked

     24    him a question because we are having some trouble

     25    understanding the position.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 54 of 118 PageID #: 21125
                                                                                    54



       1             Claim 1 only has these elements, (a) through (f).

       2   Claim 2 adds the element of dynamic allocation.            And we were

       3   scratching our heads.      Why is he talking about dynamic

       4   allocation?    That's in Claim 2 which is not asserted.

       5             And so I asked him:      So in your view, it has to be

       6   dynamic scheduling, right?        You have to have dynamic uplink

       7   and downlink control.      That's what you just said.         And that

       8   element actually appears in Claim 2, correct?

       9             That's correct.

     10              On the '629 patent, we had a lot of evidence in the

     11    trial about the reservation algorithm and isochronous

     12    treatment.    Very complicated.

     13              For this one, we had to dig into the code.            We got

     14    Doug Chrissan -- Dr. Doug Chrissan to come in.            He did a

     15    source code review.      We had to close the courtroom.         He then

     16    used his analysis.      He worked with Dr. Williams, and

     17    Dr. Chrissan validated that analysis to explain the theory.

     18              But it's very difficult to explain the workings of

     19    the software in the Ericsson base stations in the con --

     20    short confines of this courtroom and this proceeding.

     21              We did our best, though.        If they had given us the

     22    test results at the beginning, we wouldn't have to do any of

     23    this, because as you will recall, Dr. Wicker, six days

     24    before his report was due, was on the phone with Ericsson in

     25    Sweden setting up a set of tests.         And those tests, which he
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 55 of 118 PageID #: 21126
                                                                                    55



       1   had them planned with very poor service conditions, but

       2   nevertheless resulted in data that we were able to use to

       3   prove our case, because they've taken this position that

       4   there are no reservations and no isochronous treatment.

       5             Now, this is Dr. Chrissan's slide.          This was meant

       6   for engineers.

       7             And he said about the reservations, and I'm looking

       8   at the third line:      And at the end -- so when the timer

       9   starts, that's when your second voice packet arrives.

     10              That's the start of a reservation process that ends

     11    with an allocation.      Reservation and then an allocation.

     12    That's like making a plane reservation for next month, you

     13    hold the reservation open the entire time, but you know

     14    what, when it's time to leave, you actually have to go to

     15    the airport to check in.       And sometimes your plane is going

     16    to get moved a little, sometimes you're going to get bumped,

     17    sometimes the flight is canceled.

     18              Dr. Williams explained all this in technical deep

     19    analysis.    And what he pointed to was Reserve 4 at the

     20    bottom here where we see the second reserving step.             But

     21    note that this is a blue line with a -- with a mark on one

     22    end and a mark on the other.        This is a software process

     23    that he said, to an engineer, that that's a reservation

     24    process, just as Dr. Chrissan did.

     25              Now, we're going to hear, I'm sure, on -- the
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 56 of 118 PageID #: 21127
                                                                                    56



       1   Defendants stand up and start talking about what happens

       2   over here at 81, 81, 81.       But they won't talk about that

       3   blue line, that blue line which says Reserve 4.            That was

       4   Dr. Williams's opinion.       He was correct.

       5             But even without Dr. Williams's opinion, we'd still

       6   prevail here because we had an interesting discussion about

       7   these tests that Dr. Wicker did.         He said there's a random

       8   -- random process.      There's a scheduling competition.

       9   Scheduling competition is not a competition where Mr. 40

     10    here wins the grant every single time.

     11              Their testimony tried to simplify things.           They're

     12    wrong.   There is reservations and isochronous behavior in

     13    this system.

     14              I asked Dr. Wicker about the scheduling competition

     15    that he said occurred like when someone goes to a restaurant

     16    and gets a random table.

     17              And I said, you know, what happens if you go to a

     18    crowded restaurant 10 times in a row every Thursday morning

     19    and you get the same table?        Wouldn't that make you think

     20    someone was keeping a reservation?

     21              And he said:     Well, let's see.      So if the person

     22    came and it was a crowded restaurant and they always had a

     23    table waiting for them, that would be an indication that

     24    there may have been a reservation.

     25              Yes, that's right.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 57 of 118 PageID #: 21128
                                                                                    57



       1             Now, then we heard from Dr. Acampora.

       2   Dr. Acampora, we call the man in the box, because he put

       3   this slide up from Forslow, a reference that was before the

       4   Patent Office.     And he told you, ladies and gentlemen of the

       5   jury, that that box on the left was a box.           He's right.

       6             It's a box drawn on the page.         He implied it's a

       7   box like that Ericsson base station which we've seen, and

       8   maybe it will be trotted out again for who knows what

       9   reason.

     10              But when I pointed out to him that what was

     11    actually in that box was a BSS, which is a combination of a

     12    BSC and a BTS, he panicked because he knew the truth, that

     13    if he had to disclose what was actually in that box that he

     14    was pretending was a base station, you -- you would learn

     15    that it covered a third of the state of Texas.            And it took

     16    me half an hour to get him to admit it.          And even after I

     17    showed him the Forslow document that defines a BS as a base

     18    station, he still denied it.

     19              His evidence was not credible.         It was not

     20    convincing.    It certainly was not clear.         They did not meet

     21    their burden of clear and convincing evidence.

     22              The Turina reference that he relies on was before

     23    the Patent Office.

     24              We can't tell whether he knew about it or didn't

     25    know about it when he wrote his report.          He didn't seem to
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 58 of 118 PageID #: 21129
                                                                                    58



       1   care.     His report was 950 pages long, and it was prepared by

       2   calling his opinions in over the phone to the law firm and

       3   then getting documents back and reviewing them.

       4              Forslow was also in front of the Patent Office.

       5   That's his second reference.        He said, well, maybe they

       6   didn't review it.       Well, this is in the record here in

       7   DTX-6.     This is the file history for the '206.         This is an

       8   IDS.     It shows the Forslow reference, and the line along the

       9   bottom:     All references considered except where lined

     10    through.     There's no line through it.       The examiner

     11    considered it.     Check the box.

     12               His final reference was Passas, an article from a

     13    magazine, eight pages, talking about wireless ATM, the very

     14    technology that Dr. Jorgensen had rejected when he became

     15    the inventor here.

     16               The real name of this project was the Magic WAND.

     17    And Dr. Acampora wanted to come into this courtroom and tell

     18    you that while he respects patents because he has many of

     19    his own and despite the fact that he's testified over 30

     20    times in the last five years, almost always for the defense,

     21    that these patents -- all three of them are invalid, all

     22    four of examiners who looked at them were wrong, and he's

     23    right.     He wanted to take the Magic WAND and make

     24    Dr. Jorgensen's patents go away.         And that's not right.

     25               THE COURT:    20 minutes have been used.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 59 of 118 PageID #: 21130
                                                                                    59



       1             MR. BLACK:    Thank you.

       2             We brought Dr. Chrissan in, and he did an analysis

       3   for the damages case.      He looked at 18 Ericsson patents.

       4   It's their proud list.       Tell you why we know because when we

       5   looked at the inventors on these patents -- oops -- we found

       6   that they were the Ericsson people in the photograph that

       7   they keep showing us from the European Patent Office.

       8             He did this very detailed analysis.          They didn't do

       9   anything in response.      There was some testimony about

     10    Turina.   No one from Ericsson came in to even talk about

     11    their own patents.

     12              Dr. Chrissan analyzed the patents, and that was

     13    the lead -- and lead in for his opinion that they were 20 to

     14    25 percent less infrastructure required.           Enormous amounts

     15    of money in savings for T-Mobile as a result of the

     16    patents-in-suit.

     17              That was the feed-in to Dr. Bratic -- Mr. Bratic's

     18    expert opinions on damages.        He did an analysis and reached

     19    a conclusion that $77.4 million was owed to IV.

     20              Now, look, that's an enormous sum of money in -- in

     21    any sense.    But for T-Mobile, not really.         This is only 6.3

     22    cents -- 6.3 cents per subscriber per month.            30 days in a

     23    month, couple of calls a day, we're talking about a fraction

     24    of a fraction of a penny for each use of the invention.              The

     25    charge says we're entitled to reasonable royalty for each
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 60 of 118 PageID #: 21131
                                                                                    60



       1   use.   The number's large because T-Mobile's use is so large.

       2             Now, Dr. Bratic also gave another opinion that if

       3   you were to only look at the infrastructure base, it would

       4   be $9 million.     And that leads me to the conclusion here,

       5   the jury verdict form.       You'll receive the jury verdict

       6   form, and we will ask you to fill out as shown on the

       7   screen.

       8             Question 1:     Yes, for T-Mobile; yes for Ericsson.

       9             Question 2:     No, save the Jorgensen patents.

     10              Question 3:     For T-Mobile $68,368,561.00;

     11    $9 million for Ericsson.

     12              The number that's important to us is the line for

     13    T-Mobile.    Ericsson's infringement liability is more limited

     14    in time because of the law and because primary mode of

     15    infringement here is inducement.

     16              The T-Mobile number is the one that's important to

     17    us.

     18              Finally, I want to thank you once again for your

     19    time and attention in this matter.         On behalf of myself, my

     20    team, Intellectual Ventures, it's been an honor and a

     21    privilege to try this case here before you.           And the fate of

     22    IV is in your hands.      Thank you.

     23              THE COURT:    Defendant may now present its closing

     24    argument to the jury.

     25              Would you like a warning on your time, Mr. Kubehl?
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 61 of 118 PageID #: 21132
                                                                                    61



       1             MR. KUBEHL:     I would, Your Honor.       10 minutes,

       2   please.

       3             THE COURT:    10 minutes remaining.

       4             You may proceed.

       5             MR. KUBEHL:     Thank you, Your Honor.

       6             Good morning, ladies and gentlemen.          I want to

       7   start today with the same message that I came to you with

       8   Monday morning.     Ericsson is here because IV sued Ericsson

       9   and its customer T-Mobile.

     10              It's funny to hear that this case is really about

     11    T-Mobile and IV.     T-Mobile is a Seattle company.          IV is a

     12    Seattle company.     This was a case against T-Mobile only, and

     13    really for T-Mobile you all shouldn't be sitting here right

     14    now.

     15              They chose to sue Ericsson.        That's why we're here

     16    today.

     17              It's the Ericsson base station that is the only

     18    device that's accused of practicing the elements of these

     19    method claims.     Those method claims happen inside of the

     20    Ericsson base station.       They don't happen across the

     21    T-Mobile network.      They happen in the Ericsson base station.

     22              Ericsson designed that base station, built that

     23    base station.     You can tell from this week, it's -- it's

     24    proud of that base station, proud of the work that it did.

     25    And it's here to defend itself and its customer, and
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 62 of 118 PageID #: 21133
                                                                                    62



       1   Ericsson has responsibility for this case.

       2             The Ericsson base station that's used in T-Mobile's

       3   network does not infringe, and that means Ericsson doesn't

       4   infringe, and it means its customer, T-Mobile, does not

       5   infringe.

       6             I want to start by walking through the timeline

       7   that we've heard in this case, and I want to do it kind of

       8   from the perspective that you're hearing from IV and maybe

       9   see some data points that are a little bit different than

     10    what match up with the IV story.

     11              So you heard this morning and we heard earlier in

     12    the trial from Dr. Jorgensen a story of Dr. Jorgensen really

     13    starting his inventive concepts that relate to these patents

     14    way back -- way back when he was in medical school and in

     15    the library and starting his own companies and really coming

     16    up with these ideas.      And then I think we heard today that

     17    finally he was able to sort of bring them to fruition when

     18    he finally got to Malibu.

     19              But what we saw on cross-examination of -- of

     20    Dr. Jorgensen was that it actually wasn't the case that he

     21    went directly from his company, EIS, to Malibu.

     22              There was actually a company in between that called

     23    Pacific Access.     And he told us on cross-examination that he

     24    actually hadn't even started thinking about the issues for

     25    his technology for Malibu until he left Pacific Access, and
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 63 of 118 PageID #: 21134
                                                                                    63



       1   that wasn't until 1998.

       2             Well, Malibu started in 1998.         And he filed his

       3   patent application in the middle of 1998.           So that -- that

       4   story is a little bit different than the one that we heard

       5   in direct examination and the one that we heard in the

       6   opening today.

       7             This is a timeline that IV showed, and we all agree

       8   on one thing, that the Jorgensen patents, the asserted

       9   patents, were filed here in 1998.

     10              And you can see that's kind of smack in the middle

     11    of the -- the 2G technology, the second generation of

     12    wireless technology.

     13              If we go forward on the timeline, in 2004, IV buys

     14    patents from Malibu Networks.        And we heard in the opening

     15    that it was just three patents.         And I was surprised today

     16    that we heard again that it was three patents.            We know the

     17    evidence has shown us that it was actually 22 patents.              It

     18    wasn't three patents.      It was 22.

     19              If we go forward four years from the purchase of

     20    the patents, we land at May 2008.         And before we -- before

     21    we get to what happened in May 2008, as I understand it, the

     22    IV sort of view is that Dr. Jorgensen was ahead of his time,

     23    that he had inventions that the industry hadn't caught up

     24    with yet, and his inventions really were the key to this

     25    Voice over LTE technology.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 64 of 118 PageID #: 21135
                                                                                    64



       1             And so eventually down the road, when the industry

       2   caught -- caught up with him, those patents would be really,

       3   really valuable.

       4             So what happened on May 2008, is Verizon did a

       5   portfolio-wide deal with IV where they got rights to we

       6   heard tens of thousands of patents, and these patents were

       7   among those.

       8             Now, in -- May 2008, LTE was on the verge of being

       9   released, and Voice over LTE was certainly on folks' minds.

     10              So you would expect that when we look at the IV

     11    documents and how they treated these patents, that they

     12    would have been at least discussed, maybe even prominently

     13    discussed with Verizon.

     14              And -- and we'd also think probably that the

     15    internal valuation that IV gave to those patents would be at

     16    least pretty decently high.

     17              But what we actually see is that they weren't

     18    discussed at all.     They weren't shown to Verizon.

     19              Mr. Paschke, the corporate representative of IV,

     20    told us that in that -- in negotiation with Verizon, these

     21    three patents had nothing to do with it, they weren't

     22    discussed.

     23              And we also know that the valuation that IV gave to

     24    those patents at that time was very modest compared to the

     25    other IV patents in the portfolio.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 65 of 118 PageID #: 21136
                                                                                    65



       1             So if we flash forward, then, to 2014, we sort of

       2   heard the story this morning about that.           On the T-Mobile

       3   side, their view is that T-Mobile was desperate to get this

       4   Voice over LTE technology, and that it would have paid

       5   anything it took to get licensees to these patents,

       6   certainly, gladly would have paid $77 million for a license

       7   to these patents.

       8             Okay.   Well, let's look at another data point.

       9   Three years further.      Three years down the road, just last

     10    year, AT&T does a portfolio-wide deal with IV, again,

     11    getting rights to tens of thousands of -- of patents.

     12              And now -- I mean, now LTE is big.          Voice over LTE

     13    is out there.     It's in full swing.      AT&T is using it.       So,

     14    certainly, now in the AT&T deal, these three patents are

     15    going to be front and center.

     16              I mean, these are going to be a big lever point for

     17    this deal.    And that valuation, I bet that's really sky

     18    rocketed up by now, that internal valuation of the way IV

     19    looks at these patents.

     20              Mr. Paschke was actually the deal lead on that

     21    deal, and he was responsible for picking which patents they

     22    would be showing AT [sic] and negotiating with.            And

     23    Mr. Paschke told us that in those AT&T discussions, these

     24    patents weren't discussed or even shown to AT&T.

     25              And as far as the valuation goes, the internal
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 66 of 118 PageID #: 21137
                                                                                    66



       1   valuation for IV these patents actually decreased

       2   75 percent from the level it was at in the Verizon deal.

       3             So that's -- that's the -- the sort of story we're

       4   getting from IV about these patents, but it really doesn't

       5   make sense in light of the data points that we have.

       6             I want to talk about some of the things that -- at

       7   least from our perspective, IV just didn't want you to see

       8   in this case.     And one is that base station you heard -- he

       9   didn't want us to parade it around.

     10              I don't know how many times we heard in this case

     11    from the IV side that this case is about intelligent base

     12    stations.    We heard it in jury selection.         We heard it in

     13    openings.    We heard it from fact witnesses.         I heard it

     14    again yesterday.     We do agree that this case is about base

     15    stations.

     16              IV wants to talk about method claims, and they say

     17    this is all about method claims, and so you can't look at

     18    the base station.     It's all about T-Mobile's network and the

     19    use of the network.      Well, you look at the patent claims,

     20    they're happening -- as I said before, they're happening

     21    inside the base station.       They're not -- they're not

     22    happening in cell phones.       They're in the base station.

     23              And Dr. -- Dr. Tim Williams told us:          That's right,

     24    they're not happening in cell phones.          And he said -- he

     25    said -- he sort of towed the company line here and said:
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 67 of 118 PageID #: 21138
                                                                                    67



       1   It's really the network that's being implemented here.

       2              Well, there's only two parts of this network we're

       3   talking about.       It's the base station and the handsets.         And

       4   he says:     It's -- it's not the handsets where it's

       5   happening.     So we know it's happening in the base stations.

       6              One more point in terms of these three patents

       7   and -- and the sort of licenses that -- that IV has been

       8   making reference to.          They say, oh, we have a license with

       9   Nokia or they're a member.          Well, these three patents were

     10    not any part of those discussions.          We know that from

     11    Mr. Paschke.       He says:     These three patents never have been

     12    discussed with any potential licensee.

     13               Okay.    How about how the base stations really work?

     14    Mr. Christian Skarby lives in Sweden, was actually on

     15    vacation in Australia, and flew here from Australia so that

     16    he could tell you folks about how his base station works.

     17    And you found out that he was actually deposed for two days

     18    by IV in this case, and he was the company's representative

     19    on how the -- how the base stations work and why the company

     20    thinks they don't infringe.

     21               And he -- he told us here about some of the work

     22    that he did, and he showed us this document, which is

     23    Defendants' Exhibit No. 282.          And in this document, he

     24    explained that the solution that they had in their base

     25    station would use scheduling called DBS, delay based
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 68 of 118 PageID #: 21139
                                                                                    68



       1   scheduling.    And, in particular, it would do no resource

       2   allocation for future TTI's.

       3             And then he identified a research document that

       4   Ericsson had done back in 2007 where they had identified

       5   some technical problems with using future allocations.

       6             So this guy -- I mean, maybe he looks a little

       7   scary to them.     He's a super nice guy.       He's really smart.

       8   He knows his stuff.      How many questions did they ask him on

       9   cross-examination?

     10              Mr. Johan Norrby is Ericsson's company

     11    representative.     Flew here from Sweden to make sure that

     12    y'all understood how important this case is for us.             He's

     13    been here all week, as has Mr. Skarby.

     14              He told about all the work that went into going

     15    into the base station, his help in designing that base

     16    station, the -- the hundred thousand man years that went

     17    into that effort.     And he wasn't asked anything about

     18    those -- how those products worked.          He wasn't asked

     19    anything about the patents.        IV just didn't want to know.

     20              Mr. Stephen Mr. McGrath, T-Mobile's corporate

     21    representative, is here.       And he made no bones about it.            He

     22    says:   I'm the person at T-Mobile who knows the most about

     23    the overall set of facts that are relevant to what we're

     24    talking about here in this court.

     25              And what they wanted to talk to him about was the
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 69 of 118 PageID #: 21140
                                                                                    69



       1   -- the un-carrier marketing campaign and the cost of

       2   spectrum.    That's about it.

       3              There was -- there was one person that they -- they

       4   couldn't -- couldn't hide the information from getting out

       5   of, and that was Dr. Wicker.        Dr. Wicker is a professor at

       6   Cornell University, and he came, and he explained to us his

       7   analysis of having looked at the source code and the

       8   operation of the base station, and compared it to the

       9   patents.

     10               And I'll start with the '206 patent.         The '206

     11    patent is the patent that IV has identified as the one

     12    that's worth half the value out of these three patents.

     13               And Dr. Wicker identified a couple of

     14    non-infringement bases to you.        He talked about one that

     15    dealt with the lack of classification based on QoS of the

     16    packets themselves.

     17               The other one he talked about was the lack of an

     18    end-user quality of service requirement being used in

     19    classification in the Ericsson base stations, and he

     20    explained that when we're streaming Netflix and we get a

     21    frozen screen, that can happen because the bandwidth isn't

     22    giving us -- or the network is not giving us enough

     23    bandwidth.

     24               And he had said that, of course, what we'd all like

     25    to do is have a button on our phone that we can push and
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 70 of 118 PageID #: 21141
                                                                                    70



       1   have our phone push out a message to the network that will

       2   give our end-user quality of service requirements to the

       3   network so that the network would have to give us more

       4   bandwidth.

       5             And he explained that that sounds good, but from

       6   the network's perspective, that's really tough to do because

       7   if -- if you get so many demands of everyone wanting the

       8   best, the network would be overloaded.

       9             So what T-Mobile has to do is look at all the

     10    competing demands that it has and figure out its best way to

     11    balance the traffic.

     12              We saw that it has a particular network QoS

     13    requirement for regular Internet traffic, and then how if

     14    there's an abusive user or an extreme user, they have the

     15    ability, based on their own requirements, to put that

     16    traffic down to a lower level so that it -- it's more fair

     17    to the whole network and that one or few users that are

     18    abusive users don't end up swamping the network.

     19              So he explained that it's network quality of

     20    service requirements that are used in the Ericsson base

     21    stations in the T-Mobile network, not end-user quality of

     22    service requirements.

     23              There's really no dispute about this.

     24    Dr. Tim Williams is the expert for IV.          And this is the

     25    testimony that he gave us on Tuesday, I believe.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 71 of 118 PageID #: 21142
                                                                                    71



       1              We asked him:    T-Mobile uses its own network QoS

       2   requirements, not end-user QoS requirements, correct?

       3              And he said:    Yes.

       4              So there's not an expert in this case who believes

       5   that the Ericsson base stations in the T-Mobile network are

       6   using end-user QoS requirements.         And for that reason,

       7   there's no infringement of this claim.

       8              Next, the '629 patent.      The '629 patent was the one

       9   about reservations.       You have to -- not only do you have to

     10    have these packets in a consistent order.           That's this last

     11    Claim Step D.     You have to actually reserve slots.          You have

     12    to actually look out into the future and make a reservation

     13    in particular slots.       And that's -- that's what was found to

     14    be missing in this claim.

     15               Dr. Wicker explained that he had looked at the

     16    Ericsson documentation, and he had come to the same

     17    conclusion that they did, that Ericsson had found that it

     18    was a bad idea to reserve slots.         That -- that was in

     19    Defendants' -- Defendants' Exhibit 277.          And that's the

     20    technical report that shows you why they thought it was not

     21    a good idea and why at the end they concluded we should not

     22    do this.

     23               He likened it to a restaurant that doesn't take

     24    reservations.     And I say it.     So if Ericsson doesn't use

     25    reservations, then how does it figure out how -- how these
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 72 of 118 PageID #: 21143
                                                                                    72



       1   phones get their turn?       He said:    It's like a restaurant

       2   that doesn't take reservations.         You show up and when the

       3   network is not overloaded, you get a table right away.

       4               And that's why you see regular intervals lots of

       5   times, because the Ericsson base station, that box that's

       6   designed to handle 8,000 -- just that one card, 8,000 phones

       7   at once, is designed to be able to keep up.

       8              So you don't end up having these long lines because

       9   it can make these super fast decisions.          Remember, he told

     10    us a thousand decisions a second this thing can make.

     11               So it's not surprising that when the restaurant is

     12    not that busy -- you know, if I come to the restaurant every

     13    Friday at the same time and it's not that busy, I get a

     14    table.     When it starts to get busy, I'm going to have to

     15    wait a little bit.      And that's what we saw in the test

     16    results.

     17               There's one guy in the case on the IV side that

     18    looked at the source code.        That was Dr. Doug Chrissan.        And

     19    he looked at the code.       He looked at the patent claims, as

     20    well.

     21               Remember, he did that valuation analysis of the

     22    patents.     And so he certainly had the ability to put those

     23    two together, his analysis of what the patent required, plus

     24    his analysis of the source code, and figure out is there

     25    infringement in this case.        And he testified in court:
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 73 of 118 PageID #: 21144
                                                                                    73



       1   You're not going to hear that from me.          That's not my

       2   opinion.    I'm not saying there's infringement here.

       3              And so what he did is he did just sort of a -- this

       4   is the way the system works.        He had this diagram.       Not on a

       5   word on here about reservations.         And then what we saw is

       6   Dr. Williams took his diagram and -- and just wrote these

       7   blue lines on it, and said:        Well, here's some reservations,

       8   here and here.

       9              And he originally had these arguments that, well,

     10    it's like a process.       Maybe it starts back here, and so

     11    since it starts so far back here, it's really kind of

     12    looking into the future.

     13               But when we cross-examined him on it, he agreed,

     14    okay, yeah, the reservation actually isn't ever made until

     15    way down here at Time 81.       And -- and Time 81 is actually

     16    the time that I'm giving the resources out.           So there's --

     17    it's not in the future at all.        There just isn't any

     18    reservation.       We're -- we're, again, at the spot where both

     19    experts agree there are not reservations here.

     20               Okay.    The last patent is the '517 patent, and this

     21    is the one where the Court has given us a construction that

     22    we have to follow, and that's the CPE device has to reside

     23    on the premises of the customer.         And then there's

     24    particular examples that are included.

     25               And Dr. Wicker showed us what those examples look
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 74 of 118 PageID #: 21145
                                                                                    74



       1   like.    And the thing they have in common is, they are

       2   designed to sit somewhere and work.          It's a customer

       3   premises equipment.      It's something that resides on the

       4   premise of the customer.

       5             Dr. Wicker explained that this is one of those

       6   where like we don't probably really need you, Mr. Expert, to

       7   tell us this.

       8             A mobile phone doesn't reside on the customer's

       9   premise, unless, as IV's counsel pointed out, if you take

     10    some glue and glue it down and leave it there forever, then

     11    maybe we need to think about that, but that's not something

     12    that's accused in this case.

     13              Regular mobile phones are accused in this case.                He

     14    talked about this wireless hotspot.          That's a mobile device

     15    you take with you.      It's not something that resides in your

     16    home.

     17              There's nothing that's accused in this case that

     18    isn't mobile.     And that's -- that's the opposite of

     19    something that resides on the premise of a customer.

     20              Okay.   So just quick wrap-up -- my takeaways for

     21    you on these patents would be -- on that '206 patent,

     22    there's no end-user QoS requirements used.           Both experts

     23    agree.

     24              On the '629, there are no reservations, future

     25    slots.    I think both experts are pretty close to agreeing,
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 75 of 118 PageID #: 21146
                                                                                    75



       1   or -- or at least having been cross-examined where they

       2   don't -- they don't have a disagreement left.

       3              And then on this last one, there are no CPE

       4   devices.

       5              And then the other argument we talked about in that

       6   last one was the idea that it had to have a shared wireless

       7   bandwidth.    And, of course, we saw that the Ericsson base

       8   station works with these two chunks of bandwidths that are

       9   separated by this space in between.          There is no shared

     10    wireless bandwidth with the uplink and downlink.             It's two

     11    separate bandwidths.

     12               Okay.   Invalidity.    The Forslow patent.       The

     13    Forslow patent was the Ericsson patent that was filed

     14    May 29th, 1998.

     15               Now, yesterday, it was suggested that, well, hey,

     16    that was only six weeks before.         And then when you kind of

     17    put that together with what we heard in the opening that

     18    Dr. Jorgensen, maybe -- maybe he was kind of working on this

     19    stuff earlier, maybe the jury will kind of think, huh, maybe

     20    Forslow wasn't really before.

     21               There's no question about that.        The Court

     22    instructed us today that the Malibu patent, the '206 patent

     23    has a priority date, and it is after the date of the Forslow

     24    patent.    Ericsson was first.      Not really any debating that.

     25               So then it's a question of is the United States
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 76 of 118 PageID #: 21147
                                                                                    76



       1   patent to Forslow, did that disclose the concepts that were

       2   in the '206 patent, Claim 9.        And the '206 patent, Claim 9,

       3   was the idea that you have to classify packets based on

       4   end-user quality of service of the packets, and then you

       5   schedule those packets for transmission.

       6              And you don't have to go very far into Forslow to

       7   find those concepts.      Just this -- just this paragraph right

       8   here, classifying and scheduling packets in accordance with

       9   the quality of service corresponding to the application

     10    packet stream.

     11               And then, of course, Dr. Acampora went into great

     12    depth and great detail on this and showed specifically where

     13    each claim element was, including that end-user quality of

     14    service.

     15               Remember, Mr. Forslow's idea from back then was he

     16    thought, well, you know, maybe it is a good idea to let the

     17    end-users request their quality of service.

     18               That -- Ericsson, you heard this -- this week has a

     19    lot of patents.     You can't practice all of your patents at

     20    the same time.     This is an old 2G idea.       Maybe it was good

     21    at one time.

     22               They have a patent on it, not using it right now.

     23    But it -- it does come before the '206 patent, and it does,

     24    as Dr. Acampora showed, show exactly the same concepts,

     25    and -- and we believe that by clear and convincing evidence
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 77 of 118 PageID #: 21148
                                                                                    77



       1   we've shown that that '206 patent is invalid.

       2             Next was the Turina patent.        If you remember

       3   Dr. Acampora's discussion of the Turina patent, we didn't

       4   see any -- any specific dis -- discussion today from

       5   Plaintiff about this one because this -- this is pretty

       6   close.    More than pretty close.       It's right there.

       7             That Turina patent, if you remember, was an old

       8   Ericsson patent, a 1996 patent that actually is used in LTE.

       9             What we're looking at here is Turina's description

     10    of sort of an old concept that it built upon to make a new

     11    concept, this control system that's used in LTE.

     12              So there is an aspect of Turina that's actually

     13    used in LTE.    This part of Turina is sort of describing an

     14    old concept that it built on.

     15              But just because this isn't the actual invention of

     16    Turina, it doesn't mean that it's not prior art.             It's still

     17    described in a patent.       And if it's describing the same

     18    thing, it invalidates.

     19              So here what we see is you've got a current frame,

     20    a first future frame, and a second future frame.             And you've

     21    got reservations of slots that are isochronously placed, and

     22    the packets are placed isochronously into those future

     23    frames.    And that -- there it is.

     24              The last reference that was discussed was the --

     25    the Magic WAND article.       And Dr. Acampora gave a very
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 78 of 118 PageID #: 21149
                                                                                    78



       1   detailed analysis of that and showed where each and every

       2   element of the claims were found there.          I'd like to focus

       3   on what we saw today, which really what we saw yesterday was

       4   pretty amazing.

       5              We got done with our case.       We'd showed you, we

       6   think, why these patents are invalid.          And then at that

       7   point, normally, the Plaintiff puts on a rebuttal case.

       8              They have an opportunity to call their own

       9   witnesses, tell us why -- why we're wrong, why is this not

     10    invalid.    And they waived it.      That was -- that was pretty

     11    amazing.

     12               One witness they could have called was

     13    Dr. Tim Williams.     Dr. Tim Williams did a report on

     14    validity.     I was frankly excited to cross-examine

     15    Dr. Williams, but they sort of -- they rested.

     16               So we're sort of in a situation now where we have

     17    shown you evidence of invalidity of these patents, and it is

     18    unrebutted.     Other than some lawyer argument, it's

     19    unrebutted.     We think we have shown by clear and convincing

     20    evidence that these are invalid.

     21               I do want to address this issue of Forslow and

     22    Turina being on the face of the patents.           We did hear that.

     23    And the Judge did give some instructions on how that can

     24    color your analysis as you're looking at this.

     25               So going back to the timeline, here's a date that
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 79 of 118 PageID #: 21150
                                                                                    79



       1   you don't -- you haven't really heard before, right?             This

       2   is what you would have heard if I'd been able to talk to

       3   Dr. Williams yesterday.

       4             What happened in the '206 patent was you had

       5   several years of going through the Patent Office and a

       6   patent actually issued and IV owned the patent at that time

       7   and then IV decided, you know what, we think there's a

       8   problem with the filing date of this patent.            So let's put

       9   it back into the Patent Office in this re-issue proceeding.

     10              And you can see what I'm showing you right here,

     11    and this is from Plaintiff's Exhibit 6.

     12              They were filing that re-issue to correct a filing

     13    date error.    Okay.    So they put it back into reissue.          And

     14    at some point during --

     15              MR. WARD:     Your Honor, I object.      He's arguing

     16    facts not in evidence.       He can talk about the document, but

     17    there's no evidence --

     18              MR. KUBEHL:     There is evidence.      It's in the

     19    prosecution history.

     20              THE COURT:     If it's -- if it's not been presented

     21    in the trial, whether or not it's in the prosecution history

     22    is not evidence in the case.

     23              MR. KUBEHL:     This prosecution history has been

     24    presented in the trial.

     25              THE COURT:     I'll allow counsel to continue his
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 80 of 118 PageID #: 21151
                                                                                    80



       1   argument.

       2             MR. KUBEHL:     Okay.   So -- and what we saw, what --

       3   what Plaintiff put on the screen was this thing called an

       4   information disclosure statement.

       5             So that's when you go to the Patent Office, and you

       6   say, hey, I know about some prior art.          And as we heard

       7   yesterday, you do that because you have to do that.             If you

       8   know about prior art, that's material to patentability.              You

       9   have to give that to the Patent Office.

     10              So they were giving Forslow to the Patent Office

     11    through this thing called an information disclosure

     12    statement.    And here's -- here's what we see there.           Forslow

     13    is listed there.

     14              Now, Forslow wasn't the only reference that they

     15    gave to the Patent Office.

     16              In that particular information disclosure

     17    statement, they gave 107 other references.           And then through

     18    the course of that re-issue proceeding, they gave a total of

     19    367 references to the Patent Office.

     20              And in these forms, you can see the date when an

     21    examiner considers the references.         Forslow was considered

     22    on October 20th, 2011.       Guess what date the other 366

     23    references have as a date considered?          October 20th, 2011.

     24              The examiner had wrote down the same date for

     25    having considered 367 references.         So I'd ask you to take
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 81 of 118 PageID #: 21152
                                                                                    81



       1   that into account when you assess what it means to have been

       2   considered and on the face of the patent.

       3              IV's counsel has responded to our validity

       4   challenge primarily by making arguments that you shouldn't

       5   kill, you shouldn't tear up Dr. Jorgensen's patents.             And I

       6   think we heard it again in the opening.          Don't take his

       7   patents away.

       8              Well, number one, Dr. Jorgensen testified that he

       9   doesn't have any interest in these patents anymore.             He --

     10    he sold that interest long -- long ago.          He testified that

     11    this is not a case where IV is trying to vindicate his

     12    rights.    He's on the sidelines.

     13               Number two, claims are invalidated, not whole

     14    patents.     We're seeking to invalidate the claims that they

     15    chose to assert against us here, which are a handful of the

     16    claims out of all of the claims in these patents.             And you

     17    all will make your decision on -- on whether we've proven

     18    that by clear and convincing evidence and --

     19               THE COURT:    Counsel, you have nine minutes left.            I

     20    apologize.     The objection occurred over the 10-minute mark,

     21    or I would have told you.

     22               MR. KUBEHL:    Thank you.

     23               THE COURT:    But you have nine minutes remaining.

     24               MR. KUBEHL:    Thank you, Your Honor.

     25               So we -- we do believe that we have shown by clear
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 82 of 118 PageID #: 21153
                                                                                    82



       1   and convincing evidence that the two Ericsson patents, as

       2   well as the Passas reference, do invalidate the claims that

       3   are asserted in this case.        And we will ask you on the

       4   verdict form to write "yes" to that list of claims that you

       5   were shown by Plaintiff.

       6             They want you to write "no."         We think that the

       7   right answer is to write "yes."

       8             This is not a David and Goliath story, although IV

       9   would -- would want you to think that.          IV bought

     10    Dr. Jorgensen -- I'm sorry, IV -- IV brought Dr. Jorgensen

     11    and asked him questions on direct to make it sound like he

     12    was describing his inventions.

     13              And then on cross-examination, he acknowledged that

     14    his testimony was really not about his inventions in the

     15    patents at all.

     16              The reality is that IV is a big company.

     17    They -- they brought Mr. Paschke to talk about IV's billions

     18    of dollars of licensing revenue.         IV is one of the largest

     19    patentholders in the world.        This is a big company.       It's

     20    not a David and Goliath story.

     21              This slide is Dr. -- or Mr. Norrby explaining that

     22    base stations are not one size fits all.           An Ericsson base

     23    station is not a Nokia base station.          It's not a Samsung

     24    base station.     They each have their own designs.          They each

     25    are proud of their own work.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 83 of 118 PageID #: 21154
                                                                                    83



       1             And the fact that there's a Nokia license, which we

       2   know from Mr. Paschke's testimony did not involve

       3   discussions of any of these asserted patents, has nothing to

       4   do with whether the Ericsson base station does or doesn't

       5   infringe these three patents.

       6             Over the past four days, we've showed you documents

       7   that IV didn't want you to see.         I think we've pulled back

       8   the curtain on IV's business.        We've showed you what they

       9   paid for the patents.      We've showed you internally what they

     10    expected to fairly receive on the patents.           And we've showed

     11    you just how much value IV has put on these three patents

     12    across all 70 of their licenses.

     13              What IV is asking for here today is 700 times the

     14    total amount of revenue that they have ever collected across

     15    these 70 license agreements.

     16              IV is also asking you to have us pay damages on a

     17    per person, per month basis of the use of a phone and not

     18    based on the use of the base station.          And that type of

     19    agreement is not something that IV has ever entered into.

     20    It's not something that Ericsson has ever entered into.

     21    It's not something that T-Mobile has ever entered into.

     22              At the end of the day, we believe that the proper

     23    answer to the damages question should be zero.            We don't

     24    infringe, and the patents are invalid.          And we believe the

     25    number should be zero.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 84 of 118 PageID #: 21155
                                                                                    84



       1             The Ericsson and the T-Mobile folks that I've had

       2   the privilege to work with, I think, are -- are so

       3   fantastic, hard working, unbelievable people.

       4             And I really hope that over this week that you've

       5   been able to see a little bit of what we see when we work

       6   with them.

       7             I want to thank you all for being objective, for

       8   all the hard work that you've done this week.            You have

       9   taken so many notes, been so attentive.          We could not have

     10    asked for anything more.       So on behalf of myself, on my

     11    co-counsel, our clients, our staff, thank you very much.

     12              THE COURT:    All right.     Plaintiffs may now present

     13    their final closing argument.        You have 17 minutes

     14    remaining.    Would you like a warning on your time?

     15              MR. WARD:    If I could have a two-minute warning,

     16    Your Honor.

     17              THE COURT:    I will give you a two-minute warning.

     18    You may proceed when you're ready, counsel.

     19              MR. WARD:    Thank you.

     20              It seems like a long time ago that I talked to you,

     21    but it was just Monday.       We've packed a lot of evidence in,

     22    and you all have been attentive.         And I, too, want to thank

     23    you.

     24              You didn't volunteer but you showed up, and you've

     25    served, and for that, I do thank you.          Because I know we've
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 85 of 118 PageID #: 21156
                                                                                    85



       1   taken you away from your businesses, away from your -- your

       2   lives and your families and things that you --            you need to

       3   be doing, but you figured out, too, that this dispute is not

       4   going to get resolved without you all deciding it.

       5             Mr. Kubehl said, well, we could have filed this

       6   case up in Seattle.      We'd done that, they'd say, oh, you

       7   should have sued Ericsson.        It's not our fault.      We've sued

       8   Ericsson down here.      They'd said, oh, it's not our fault.

       9   It's T-Mobile's fault.       They're good at passing the buck.

     10              So we've got them both in one spot where they've

     11    got to sit at the same table.

     12              I'm going to remind you of this because there's --

     13    I told you these were going to be things that you saw play

     14    out in this case, and I didn't know how -- how much you

     15    would see them, but we're going to talk about them.

     16              They talked about how T-Mobile -- this is a

     17    T-Mobile document -- how the rest of the industry is stupid

     18    and broken, how T-Mobile doesn't have to play by the rules.

     19    And I know they're talking about in business.            But they

     20    don't think the rules apply to them anywhere, because you've

     21    got to ask yourself, if what Mr. Kubehl just told you was

     22    true, would we be sitting in this courtroom?

     23              If IV's experts were in agreement with the

     24    Defendants' experts that things don't infringe, do you think

     25    that we would be standing in this courtroom?
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 86 of 118 PageID #: 21157
                                                                                    86



       1             You are the sole judges of the credibility of the

       2   witnesses and the evidence.        That's what you were just

       3   instructed.    So I'm not going to be diving too deep into the

       4   technology.    Number one, that's not my forte.

       5             But, number two, you all have been listening to it

       6   all week, and I think you probably have a good idea about

       7   how these things work.       But I do want to give you some

       8   information that will help you make this decision about who

       9   do we trust?

     10              You were presented with diametrically opposing

     11    opinions on infringement and damages, and I'll talk to you

     12    about validity, too.      I'm looking forward to that.

     13              I'm not going to stand up here and call anyone a

     14    liar or a perjurer.      That's improper.      That's your job.       You

     15    all get to make that decision.

     16              You've seen this document.        We told you about

     17    T-Mobile's problems with their network, that they were

     18    running out of spectrum.

     19              You've seen that going to the VoLTE increased the

     20    throughput by a factor of 10X.        You all know this technology

     21    was successful, and it's not VoLTE.

     22              Our technology enables them to put the voice in the

     23    same data pipe, to have a high quality wireless network from

     24    these intelligent base stations.

     25              You've seen this document, "Why VoLTE?"           Because
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 87 of 118 PageID #: 21158
                                                                                    87



       1   it's technically and economically superior.

       2             Did you find it interesting that when I was

       3   cross-examining Dr. Becker yesterday, he really started

       4   studying this document.       Their damages expert.

       5             It certainly appeared to me that he had not seen it

       6   before.   And when I asked him that, he said:           Well, no, I've

       7   seen it this week.

       8             Their damages expert for first time during this

       9   trial, whether it was yesterday or Monday, figures out that

     10    internally T-Mobile is saying that this technology is

     11    technically and economically superior.

     12              Think about that because we know that their

     13    subscribers went through the roof.         We know that their

     14    profits tripled.     Mr. Bratic told you that.        We know what

     15    they were telling the world.        They were talking about the

     16    implementation of new technologies, how it enabled them to

     17    expand their capacity by re-farming existing spectrum,

     18    moving voice traffic to VoLTE frees up spectrum, and how

     19    they became the leader in the rate of adoption of VoLTE.

     20              And this one is a little bit hard to read.            It's

     21    Plaintiff's Exhibit 184 at 25.        But I've been telling you

     22    billions and billions of dollars is what this spectrum cost.

     23              If you want to confirm it, every witness has

     24    confirmed it, but this gives you an idea.           It says:    The

     25    cost of spectrum is high, bids -- this is talking about
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 88 of 118 PageID #: 21159
                                                                                    88



       1   auctions -- total to almost $20 billion in the 2008

       2   700 megahertz auction.

       3              And then in 2014, bids topped $43 billion.           This

       4   stuff is expensive.      They want to maximize their use of it.

       5              Now, let's talk about who was asked questions and

       6   who wasn't.     They told you:     Well, we brought Mr. McGrath.

       7   We had Mr. Norrby sitting here.

       8              Remember when I asked Mr. McGrath, if he's the

       9   person -- Mr. Kubehl just said:         He knows more about this

     10    than anybody.     Well, he's a lawyer.       And he knows the rules

     11    require that if you know more about it than anybody, then

     12    you get disclosed as an individual with knowledge of

     13    relevant facts.

     14               He wasn't ever disclosed as an individual with

     15    knowledge of relevant fact.        He's a nice guy.      They brought

     16    him down here and sat him up on the stand.

     17               Did they ask him a single question that

     18    contradicted anything that we presented in the evidence or

     19    that we presented in the document while cross-examining him?

     20    Not one thing.     He confirmed everything we said.

     21               They had to have it.      Saved them billions of

     22    dollars in spectrum.      They were running out of it.         He

     23    didn't dispute one thing, and they're going to criticize us

     24    for not asking the right questions?          What am I supposed to

     25    ask him.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 89 of 118 PageID #: 21160
                                                                                    89



       1              Then they say Mr. Norrby -- Mr. Norrby could have

       2   told them.     He was their witness.      He's been sitting at the

       3   table.     They didn't ask him any questions.        What are we

       4   supposed to ask him?      Why didn't you tell him anything that

       5   contradicted what the Plaintiffs have said?           But you did

       6   learn that there's indemnity agreement.          That's why they're

       7   over here trying to keep the damages down because Ericsson

       8   is footing the bill.

       9              And you're right, this is not a case about David

     10    and Goliath.     I'm not sitting here saying that IV is some

     11    small company.

     12               We proved infringement, and they brought you

     13    Dr. Wicker who has testified for Defendants non-stop.              And

     14    Mr. Black cross-examined him.        And you all were here.        You

     15    all got to see what happened during that cross-examination.

     16    And they did exactly what I told you they'd do during

     17    opening.

     18               Remember, I said they don't really feel strongly

     19    about this non-infringement position because they're going

     20    to switch horses in the middle of trial, and switch horses

     21    they did.     Not to a very good one, but they switched to

     22    Dr. Acampora who tried to convince you -- and I felt sorry

     23    for you because I couldn't even follow it, his presentation

     24    of what was supposed to be clear and convincing evidence.

     25               And you heard me just object about facts outside
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 90 of 118 PageID #: 21161
                                                                                    90



       1   the record because he was showing you this information

       2   disclosure statement, and then he told you those references

       3   that Dr. Acampora relied upon that are on the face of two of

       4   the patents before the examiner were provided by IV.

       5             And they said:     Oh, but the date -- date on the

       6   form.   This is the same date.       There's no evidence in the

       7   record of when that examiner examined these references.

       8   There's just evidence of the date that the examiner signed

       9   the form.

     10              Is that playing by the rules?         They don't play by

     11    the rules outside this courtroom.         They don't play by the

     12    rules inside this courtroom.

     13              Let's talk about what does apply in this courtroom,

     14    and that's the law.      And Dr. Becker had to admit what he

     15    didn't show you, what Mr. Bratic did, that damages are to be

     16    no less -- and no less than a reasonable royalty for the use

     17    made of the invention by the infringer. They don't want to

     18    talk about that, do they?

     19              They didn't present any testimony that there was

     20    any other way to do this than Dr. Jorgensen's inventions

     21    that are now owned by IV.

     22              What they want to talk about is R allocations and

     23    the investments made by IV.        And it got me thinking, we're

     24    talking about a method that T-Mobile uses to maximize its

     25    spectrum.    There's an analogy here.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 91 of 118 PageID #: 21162
                                                                                    91



       1              Think about oil and gas business of Halliburton and

       2   -- and Exxon-Mobil get together and there's a method for

       3   rapidly extracting gas -- oil and gas from the ground.               And

       4   Halliburton sells the drilling rig.          Exxon uses it and pumps

       5   out millions and millions of dollars.          Makes millions of

       6   dollars from that -- use of that patented method.             They

       7   going to look at Halliburton and say, oh, well, you've got

       8   to collect some portion of the drilling rig.            Don't look

       9   at -- don't look at Exxon.        We used it all.     We put the

     10    method together.     We customized it for our use.         We saved

     11    billions.     We made millions.     But don't -- don't look at

     12    that.     Look at what the -- the -- what Halliburton did.            It

     13    makes no sense.

     14               You look at the use of the infringing technology.

     15    They want to attack Dr. Jorgensen.         Mr. Black went through

     16    his qualifications.      I'm not going to go through them again.

     17    They call him a liar in open court because he was paid

     18    $300.00 an hour.

     19               And then, lo and behold, what do we learn about the

     20    Defendants' experts?      They're getting paid $725.00 an hour,

     21    $750.00 an hour.     And that's fine.      Multiples of what they

     22    make as university professors, but somehow Dr. Jorgensen is

     23    a liar.

     24               Was he lying when he told you all about how he got

     25    in his car and he drove around and he -- he was using this
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 92 of 118 PageID #: 21163
                                                                                    92



       1   technology?     He was excited to tell you all that.          Yet now

       2   they want to spin around and say, oh, no this has to be

       3   anchored in the house.       Because they've got to make you

       4   believe he's a liar.      That's what they've got to make you

       5   believe.     They get called down for it.       They'll apologize to

       6   the Court.     But they won't apologize to Dr. Jorgensen.

       7              They won't say anything good about anybody but

       8   T-Mobile and Ericsson.       Boy, they're smart.      They've got

       9   good inventors.     And they do.     They have good patents.

     10    Nothing good about Dr. Jorgensen's past, his present, IV.

     11               How do you think Dr. Jorgensen would have faired if

     12    he showed up at T-Mobile's door, here's my patent.             How do

     13    you think he would have faired?         About as well as IV fairs.

     14    We're not an individual inventor.         We are not David.      We're

     15    right there in the same league with them.           You see how they

     16    treat us.     And you know how they treat individual inventors

     17    because they can't present a single license that they have

     18    ever paid anyone money for anyone else's technology.             All

     19    they talk about is their awards, how great they are.

     20               Mr. Bratic, the only expert who actually looked at

     21    licenses to LTE technology, he looked at it.            He had to go

     22    to Ericsson licenses.      And I don't think they thought about

     23    this.

     24               Remember, they were telling you about -- this is

     25    Mr. Kubehl in opening, talking about Ericsson in 2014 and
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 93 of 118 PageID #: 21164
                                                                                    93



       1   this European Patent Office award.

       2              And I'm sure they're great inventors, they're great

       3   guys.     They have valuable patents.      And he told you

       4   Ericsson -- Ericsson wasn't -- wasn't one of several

       5   companies that were recognized for this.           They were the

       6   company in LTE that was recognized for this.            And I'm sure

       7   they were.

       8              But you know what they didn't cross-check?           They

       9   didn't cross-check these names with the patents that they

     10    said were representative of the value of their property

     11    because those super star inventors that we said had

     12    comparable technology that Dr. Chrissan made his comparison

     13    with, they show up on the face of half of the

     14    patents -- half of those 18 patents.          Their super star

     15    inventors.     You think we picked the right patents to compare

     16    to?     You think they wish they'd cross-checked it now?

     17               So they brought Ms. Chen, a very nice lady.           And

     18    she -- she did what she had to do.         She said:     No, no,

     19    they're not representative.

     20               But then Ms. -- Ms. Henry said:        Well, now wait a

     21    minute.     Let me show you some of these sworn declarations

     22    before -- before your ox was in a ditch, and let's see what

     23    you were saying outside of this courtroom.           Somewhere else

     24    you swore that they were representative.

     25               They're going to say what suits them at the time
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 94 of 118 PageID #: 21165
                                                                                    94



       1   because the rules don't apply to T-Mobile and Ericsson.

       2   That's what they think.       That's what they think.        Because

       3   T-Mobile is the un-carrier.        Remember that?     And now you've

       4   seen they are unwilling to respect our property.             They're

       5   unwilling to pay for using it.        They're unwilling to even

       6   acknowledge that it has any value.

       7              THE COURT:    Two minute remaining.

       8              MR. WARD:    They talk like IV -- like it's some

       9   second class citizen because it doesn't make a product.

     10    You all saw the list of companies that have invested in IV.

     11               They want you to believe that after Verizon pays

     12    110 million for a license, invests $250 million in this

     13    company.    I'm not going to say what AT&T paid.          You all

     14    remember it.    I can't say it in open court.         That IV would

     15    get locked in a room in this hypothetical negotiation and

     16    walk out with $110,000.00 with these companies finally

     17    having to admit that the patents are valid and infringed.

     18    Give me a break.       That's what they want you to believe.

     19    They start out talking about money.          It's about money.

     20               There's going to be a phone call made when you all

     21    come back with a verdict.       You're going to pass it up.         The

     22    Judge will inspect, and Ms. Lockhart will read it out.              And

     23    they're going to scurry outside -- outside the courthouse

     24    and grab their phones.       And it's going to go one of two

     25    ways.   Mr. Legere -- Mr. McGrath is making this call to the
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 95 of 118 PageID #: 21166
                                                                                    95



       1   CEO -- we got away with it.        We broke the rules.       We're the

       2   un-carrier.    Everyone else is stupid.        Keep on trucking.         We

       3   don't have to pay for using people's property.

       4              Or it could go another way.       Mr. McGrath could say,

       5   they figured it out.      We threw up lots of smoke screens,

       6   lots of defenses, but they figured it out.           And we might

       7   want to change the way that we do business and start

       8   respecting property.

       9              You all get to decide which one of those phone

     10    calls gets made.

     11               Thank you for your time, and we look forward to

     12    receiving your verdict.

     13               THE COURT:   All right.     Ladies and gentlemen,

     14    you've heard closing arguments for the attorneys for the

     15    parties.    I now have a few final instructions to give you

     16    before you begin your deliberations.

     17               You must perform your duty as jurors without bias

     18    or prejudice as to any party.        The law does not permit you

     19    to be controlled by sympathy, prejudice, or public opinion.

     20               All parties expect that you will carefully and

     21    impartially consider all the evidence, follow the law as

     22    I have given it to you, and reach a just verdict, regardless

     23    of the consequences.

     24               Answer each question in the verdict form from the

     25    facts as you find them to be in this case, follow the
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 96 of 118 PageID #: 21167
                                                                                    96



       1   instructions -- following the instructions that the Court

       2   has included and given you.

       3              Do not decide who you think should win and then

       4   answer the questions accordingly.

       5              Again, ladies and gentlemen, your answers and your

       6   verdict in this case must be unanimous.          You should consider

       7   and decide this case as a dispute between persons of equal

       8   standing in the community, equal worth, and holding the same

       9   or similar stations in life.

     10               This is true in patent cases between corporations,

     11    partnerships, and individuals.        A patent owner is entitled

     12    to protect his or her rights under the laws of the United

     13    States.    This includes bringing a suit in a United States

     14    District Court for money damages for infringement.

     15               The law recognizes no distinction among types of

     16    parties.    All corporations, partnerships, and other

     17    organizations stand equal before the law regardless of their

     18    size and regardless of who owns them, and they are to be

     19    treated as equals.

     20               Now, when you retire to the jury room to deliberate

     21    on your verdict, as I've told you, you will each have a copy

     22    of this final jury instruction or the Court's charge to the

     23    jury to take with you.

     24               If during your deliberations you desire to review

     25    any of the exhibits which the Court has admitted into
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 97 of 118 PageID #: 21168
                                                                                    97



       1   evidence over the course of the trial, then you should

       2   advise me by written note, signed by your foreperson, and

       3   delivered to the Court Security Officer.           I will then send

       4   that exhibit or those exhibits to you.

       5             Once you retire, you should select your foreperson

       6   and then conduct your deliberations.

       7             If you recess during your deliberations, follow all

       8   the instructions that the Court's given you about your

       9   conduct during the trial.

     10              After you have reached your verdict, your

     11    foreperson is to fill in the unanimous answers to the

     12    questions on the verdict form, date it, sign it, and notify

     13    the Court Security Officer.

     14              Do not reveal your answers until such time as you

     15    are discharged, unless otherwise directed by me.             And you

     16    must never disclose, ladies and gentlemen, to anyone, not

     17    even to me, your numerical division on any question.

     18              Any notes that you've taken over the course of the

     19    trial are aids to your memory only.

     20              If your memory should differ from your notes, then

     21    rely on your memory and not your notes.          The notes are not

     22    evidence.    And a juror who has not taken notes should rely

     23    on his or her independent recollection of the evidence and

     24    not be unduly influenced by the notes of other jurors.

     25              Notes are not entitled to any greater weight than
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 98 of 118 PageID #: 21169
                                                                                    98



       1   the recollection or impression of each juror about the

       2   testimony.

       3             If you want to communicate with me at any time

       4   during your deliberations, you should give a written message

       5   or question to the Court Security Officer, signed by your

       6   foreperson, who will then -- the Court Security Officer will

       7   bring it to me.     I'll then respond as promptly as possible,

       8   either in writing or by having you brought back into

       9   courtroom where I can address you orally.

     10              I will always first disclose to the attorneys in

     11    the case your question and my response before I answer any

     12    question.

     13              After you have reached a verdict and I have

     14    discharged you from your service as jurors, you're not

     15    required to talk with anyone about your service in the case.

     16              But by the same token, as I told you the first day,

     17    at that point when you are discharged, you will be free to

     18    discuss your service in the case or anything about it if you

     19    choose to.    The choice in that regard, ladies and gentlemen,

     20    after you are discharged, will be totally yours.             It will be

     21    totally up to you.

     22              I'll now hand one clean copy of the verdict form

     23    and eight copies of these final jury instructions to the

     24    Court Security Officer to deliver to you in the jury room.

     25              Ladies and gentlemen of the jury, you may now
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 99 of 118 PageID #: 21170
                                                                                      99



       1   retire to the jury room to conduct your deliberations.                We

       2   await your verdict.

       3              COURT SECURITY OFFICER:      All rise.

       4              (Jury out.)

       5              THE COURT:    Be seated, please.

       6              Counsel, you are welcome to wait here in the

       7   courtroom for the jury's verdict to be returned.             You're

       8   also welcome to wait offsite as long as you are close enough

       9   by where you can be here promptly.

     10               If you are not waiting in the courtroom, you should

     11    make sure that my law clerks have an accurate cell phone

     12    number where you can be reached if the Court receives a

     13    question or if the jury returns a verdict.

     14               Pending a question from the jury or a return of

     15    their verdict, the Court stands in recess.

     16               COURT SECURITY OFFICER:      All rise.

     17               (Recess.)

     18               (Jury out.)

     19               COURT SECURITY OFFICER:      All rise.

     20               THE COURT:    Be seated, please.

     21               All right.    Counsel, we've received two notes from

     22    the jury.    I'll address Note No. 1 first and then the second

     23    note.

     24               Note No. 1 is dated today's date, and it reads as

     25    follows:
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 100 of 118 PageID #: 21171
                                                                                 100



       1             Can we have Forslow and Turina patents, as well as

       2   DX-520, 481, 482-485, 492, 331, 577, 576, 574, PX-396,

       3   PX-331, PTX-1464, 1466, 324, 52, 53, and 57.

       4             Then the note continues:        We need Chrissan's source

       5   code analysis and Ericsson's base station operation.

       6               It's signed by Ms. Rambin, Juror No. 8, who I

       7   presume is the foreperson.

       8             If counsel will approach, I have two copies for

       9   each side -- Xerox copies of the note.

      10             And for the record, I will mark the original

      11   Note No. 1 with a "1" in the upper right-hand corner and

      12   deliver it to the court -- courtroom deputy.

      13             Counsel, we've pulled most of these

      14   specifically-identified exhibits already.

      15             What we have not done is deal with the request in

      16   the bottom right of the note regarding Dr. Chrissan and the

      17   source code analysis and base station operation.

      18             If there are specific exhibits that relate to that

      19   that are not called out in the note that both sides can

      20   agree should be sent back, I will consider that.

      21             Otherwise, I'm inclined to tell the jury that the

      22   testimony of Dr. Chrissan regarding the source code analysis

      23   and the base station operation are matters that they'll have

      24   to rely on their memory of his testimony in regard to.

      25             And I'd like both sides to consult with each other
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 101 of 118 PageID #: 21172
                                                                                 101



       1   about the exhibits that we've already pulled together and

       2   the language that I just mentioned on the note, and let me

       3   know if you think we have a complete response that is

       4   without objection we -- I can send back to the jury.

       5             Now, before we do that, though, I'm going to read

       6   you Note No. 2.

       7             Note No. 2 is signed by Ms. Rambin.          It's dated

       8   today's date.     And it says:

       9             Can we have Jorgensen and Skarby's testimonies?

      10             In regard to this note, which I'll mark with a "2"

      11   and give to the court -- courtroom deputy, I've prepared the

      12   following response, and I'd like counsel's comments on that.

      13             Members of the jury, in response to your second

      14   jury note regarding the testimonies of Jorgensen and Skarby,

      15   you will have to rely on your memories of the evidence which

      16   these witnesses gave from the witness stand.

      17             As I told you earlier, the transcript of their

      18   testimony will not be available for you to use during your

      19   deliberations.

      20             That's my proposed response to Note No. 2.

      21             If somebody from each side would approach, I have

      22   another two copies of this second note that you may have,

      23   two for each side.

      24             MS. SMITH:     Thank you.

      25             THE COURT:     Let's take the easy -- easiest one up
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 102 of 118 PageID #: 21173
                                                                                 102



       1   first.

       2             Does anybody have an objection to the proposed

       3   response from the Court to Note No. 2?

       4             MR. WARD:     No, Your Honor.

       5             MR. KUBEHL:     No, Your Honor.

       6             THE COURT:     All right.    Now, with regard to

       7   Note No. 1, I'm going to hand the court -- courtroom deputy

       8   the stack of exhibit files that we've preliminarily pulled.

       9             The note also requests the Forslow and Turina

      10   patents, and I don't think we have those exhibits in this

      11   stack.   We have pulled what we can identify from the

      12   specifically-identified exhibit numbers that are in this

      13   note.

      14             I'd like both sides to meet and confer about what

      15   we've pulled, agree on anything else that needs to be added

      16   to it, and then I'd like to hear from you on how you think

      17   best to respond to the request regarding

      18   Dr. Chrissan's -- what I can only assume to be his testimony

      19   regarding source code and base station operations.

      20             So with that, we'll go off the record and afford

      21   each side a chance to meet and confer with the other.

      22             When you're ready to come back on the record, we'll

      23   do that and see where both sides are.

      24             We're off the record.

      25             (Off the record discussion.)
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 103 of 118 PageID #: 21174
                                                                                 103



       1             THE COURT:     All right.    We're back on the record.

       2             We've had a discussion between the parties' counsel

       3   and the Court about how to best and most accurately respond

       4   to Jury Note No. 1.

       5             Based on that discussion, it's the Court's

       6   understanding that counsel for all the parties would at this

       7   juncture prefer to send back responsive specific exhibits to

       8   the request for the Forslow and Turina patents, as well as

       9   the specified Plaintiff's and Defendants' Exhibits that were

      10   named by number in the note, with two exceptions, DX-520 and

      11   PX-331.

      12             With regard to the -- with regard to those two

      13   exhibits, counsel for both sides have requested more time to

      14   review it and discuss with each other how best to respond to

      15   the jury's request.      And my initial response to the jury in

      16   this case would be to tell the jury:          We are considering

      17   those two exhibits, and I'll respond to them subsequently.

      18             With regard to the language that's handwritten near

      19   the end of the first jury note about Dr. Chrissan, it's my

      20   understanding that both sides agree that the proper response

      21   would be to send back the folders of source code that he had

      22   on the witness stand with him when he gave his testimony.

      23             Is that correct?

      24             MR. WARD:     That's correct.

      25             MR. KUBEHL:     Yes.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 104 of 118 PageID #: 21175
                                                                                 104



       1             THE COURT:     And do we have those identified in some

       2   specific way?

       3             MR. WARD:     They're Plaintiff's Exhibit 892 and 893.

       4             THE COURT:     All right.    So we would send them those

       5   two Plaintiff's exhibits and the others that are specified,

       6   except the two that we're going to hold out and let you all

       7   figure what to do with it.

       8             DX-520 and PX-331, based on discussions, appear to

       9   be in native format.      They've been reduced to disks or DVDs.

      10   The parties are not sure, given the width of the actual

      11   original documents, if they're easily printable.

      12             I'll respond to the jury's note with those two

      13   exceptions as indicated, and then once the parties have had

      14   a chance to further review DX-520 and PX-331, the Court

      15   intends to have another discussion with counsel off the

      16   record.

      17             And then assuming that we can arrive at an

      18   agreement and a consensus on how best to respond, I'll note

      19   that on the record.      And then whatever the result or

      20   solution is, we'll send that back to them at that time.

      21             Does that sound agreeable to both Plaintiff and

      22   Defendant?

      23             MR. WARD:     Fine from Plaintiff.

      24             MR. KUBEHL:     Yes, sir.

      25             THE COURT:     I will do this.     I'll have my staff
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 105 of 118 PageID #: 21176
                                                                                 105



       1   make sure that we have the actual exhibits that are going to

       2   go back now, and then I will work on a written response to

       3   Juror Note No. 1.      I'll come back and read that to counsel

       4   and get your approval before I send it, along with the

       5   specific exhibits, to the jury.

       6             While I'm working on that response and while staff

       7   is confirming that we have the right exhibits pulled that

       8   are specified in the note, except DX-520 and PX-331, we'll

       9   stand in recess.

      10             COURT SECURITY OFFICER:       All rise.

      11             (Recess.)

      12             COURT SECURITY OFFICER:       All rise.

      13             THE COURT:     All right.    Have a seat, please.

      14             Let's go off the record again.

      15             (Off the record discussion.)

      16             THE COURT:     While we've been off the record, we

      17   have reviewed the requested exhibits requested in Jury

      18   Note No. 1, and the parties have agreed to the specific

      19   exhibits that correspond with the requested exhibit numbers.

      20             The parties have agreed that DX-49 is the Turina

      21   patent, and DX-52 is the Forslow patent.

      22             The parties have agreed with regard to the written

      23   request concerning Dr. Chrissan's source code analysis and

      24   Eric -- Ericsson base station operation, to send in PX-892

      25   and PX-893.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 106 of 118 PageID #: 21177
                                                                                 106



       1             And then with regard to PX-331 and DX-520, the

       2   parties have agreed to have those native files on disks

       3   shown to the jury by way of a monitor and disk player that's

       4   been demonstrated in the courtroom by the Court's IT

       5   personnel.

       6             The parties also have agreed that if once the disk

       7   player and monitor are sent into the jury regarding those

       8   two exhibits, PX-331 or DX-520, if the jury requires any

       9   assistance in operating the player or maneuvering through

      10   the disk contents, that they can request the assistance of

      11   Mr. McNeill, the Court's IT employee, who has been

      12   instructed simply to address any operational questions they

      13   might have about the equipment and nothing else.

      14             Is that all correct, Plaintiff?

      15             MR. WARD:     Plaintiff agrees.

      16             THE COURT:     Defendant?

      17             MR. KUBEHL:     Defendant agrees.

      18             THE COURT:     All right.    If you'll -- if you'll both

      19   approach, I have one clean copy of a revised written

      20   response to Jury Note No. 2.

      21             I think it sets forth what I've just said, but if

      22   you'll look at it, and let me know on the record if you have

      23   any objections to this written response -- to

      24   Jury Note No. 1, I'm sorry.        I said 2, I meant 1.

      25             MS. HENRY:     No objection from Plaintiff, Your
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 107 of 118 PageID #: 21178
                                                                                 107



       1   Honor.

       2             MS. SMITH:     None from the Defendants, Your Honor.

       3             THE COURT:     All right.    You've already reviewed the

       4   response to Jury Note No. 2.        You've agreed to it on the

       5   record, and I've already signed the written response.

       6             I'm going to give the original response to

       7   Jury Note No. 1 and original response to Jury Note No. 2,

       8   along with the identified files that have been pulled and

       9   the source code files that relate to PX-892 and 893 to the

      10   Court Security Officer to be delivered to the jury.

      11              And I'll direct Mr. McNeill to deliver the visual

      12   aid screen and disk player with the burned disk installed

      13   regarding PX-331 and DX-520 to the jury room.

      14             If you'll come around, Ms. Denton, Ms. Lockhart has

      15   got it all put together.       Please take that to the jury, and

      16   then Mr. McNeill will wheel the monitor and disk player

      17   around and take it into the jury room, as well.

      18             If you'll do that at this time, Mr. McNeill.

      19             And that should effectuate a response to both

      20   Jury Note No. 1 and Jury Note No. 2.

      21             Barring another note or the return of a verdict,

      22   counsel, we stand in recess.

      23             COURT SECURITY OFFICER:       All rise.

      24             (Recess.)

      25             (Jury out.)
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 108 of 118 PageID #: 21179
                                                                                 108



       1              COURT SECURITY OFFICER:      All rise.

       2              THE COURT:    Be seated, please.

       3              Counsel, we've gotten a third note from the jury.

       4   I'll mark it as No. 3 and hand the original to the courtroom

       5   deputy.

       6              I have two copies for each side if you want to

       7   approach and pick up some copies.         Ms. Lockhart will give

       8   them to you.

       9              I'll read the rather short note into the record,

      10   and then we'll discuss it.

      11              The note reads as follows:       We need the diagram of

      12   Ericsson's base station and the diagram of Jorgensen's base

      13   station.

      14              Signed by Ms. Rambin as foreperson and dated

      15   today's date.

      16              I'm assuming these may be demonstratives or

      17   included in experts' reports.        I'm open to suggestions as to

      18   how best to respond.

      19              MR. WARD:    Your Honor, you want us to confer before

      20   we --

      21              THE COURT:    Let's go off the record.

      22              (Off the record discussion.)

      23              THE COURT:    From our off the record discussion, it

      24   appears that both sides believes this is a request for

      25   demonstratives and does not relate to admitted evidence that
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 109 of 118 PageID #: 21180
                                                                                 109



       1   I can send back to the jury.

       2             Is that right, Plaintiff?

       3             MR. WARD:     That's correct.

       4             THE COURT:     Is that right, Defendant?

       5             MR. KUBEHL:     Correct.

       6             THE COURT:     All right.    Let me do this, I'm going

       7   to ask you all to remain in the courtroom.           I'll step down

       8   briefly and try to write a very short response to the jury

       9   that embodies that.      I'll be back, read it into the record,

      10   get your approval, and then we'll send it to the jury.

      11             I'll be back in a minute.

      12             COURT SECURITY OFFICER:       All rise.

      13             (Recess.)

      14             COURT SECURITY OFFICER:       All rise.

      15             THE COURT:     Be seated, please.

      16             Counsel, if you'll approach, I have a copy of this

      17   proposed written response for each side.

      18             Let me read it into the record, and then I'll see

      19   if you have any responses.

      20             Members of the jury, in response to your third jury

      21   note, it appears to the Court and to counsel for the parties

      22   that what you are requesting are demonstratives that were

      23   used with certain witnesses when they testified.            As I have

      24   instructed you, demonstratives are not evidence, but the

      25   testimony of a witness while using a demonstrative,
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 110 of 118 PageID #: 21181
                                                                                 110



       1   sometimes called a jury aid, is evidence.           However, you must

       2   rely on your memory of that evidence.

       3             Plaintiff have any objection to me sending that

       4   written response back to the jury?

       5             MS. HENRY:     May we have one moment, Your Honor?

       6             No objection, Your Honor.

       7             THE COURT:     Defendant?

       8             MR. KUBEHL:     No objection.

       9             THE COURT:     All right.    Ms. Denton, I'll hand you

      10   the original written response for you to return and deliver

      11   to the jury.

      12             All right.     Counsel, pending another note or a

      13   return of a verdict, we stand in recess.

      14             COURT SECURITY OFFICER:       All rise.

      15             (Recess.)

      16             COURT SECURITY OFFICER:       All rise.

      17             THE COURT:     Please be seated.

      18             Counsel, I've received the following note from the

      19   jury:

      20             We have a verdict.

      21             Signed by Mary Rambin, Juror No. 8, who is our

      22   apparent foreperson.

      23             Let's bring in the jury, please.

      24             COURT SECURITY OFFICER:       All rise.

      25             THE COURT:     Ms. Lockhart, I'll hand you the note
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 111 of 118 PageID #: 21182
                                                                                 111



       1   for the file.

       2             (Jury in.)

       3             THE COURT:     Please be seated.

       4             Ms. Rambin, I understand you're the foreperson of

       5   the jury; is that correct?

       6             THE FOREPERSON:      Yes, sir.

       7             THE COURT:     Has the jury reached a verdict?

       8             THE FOREPERSON:      We have.

       9             THE COURT:     Would you hand the signed and dated

      10   verdict form to the Court Security Officer, who will bring

      11   it to me?

      12             Ladies and gentlemen, I'm going to announce the

      13   verdict into the record at this time.          I'm going to ask each

      14   member of the jury to listen very carefully because after

      15   I've done that, I'm going to ask each of you if this is your

      16   verdict so that we can confirm on the record that it is the

      17   unanimous verdict of all eight members of the jury.

      18             Turning to the verdict form, beginning on Page 3

      19   wherein Question 1 is found:        Did Plaintiff, Intellectual

      20   Ventures, prove by a preponderance of the evidence that

      21   Defendants have infringed any of the asserted claims of the

      22   patents-in-suit?

      23             As to Defendant, T-Mobile, the answer is yes.

      24             As to Defendant, Ericsson, the answer is yes.

      25             Turning to Page 4 of the verdict form wherein
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 112 of 118 PageID #: 21183
                                                                                 112



       1   Question 2 is located:       Did the Defendants, T-Mobile and

       2   Ericsson, prove by clear and convincing evidence that any of

       3   the following asserted claims are invalid?

       4             There under each of the asserted claims of the

       5   three patents-in-suit are listed, and with regard to each

       6   claim of the asserted patents, the jury has answered:             No.

       7             Turning then to Page 6 where Question 3 of the

       8   verdict form is found:       What sum of money if paid today has

       9   Intellectual Ventures proven by a preponderance of the

      10   evidence would compensate Intellectual Ventures for the

      11   infringement you have found in Question 1?

      12             With regard to Defendant, Ericsson, the number

      13   is $9 million.

      14             With regard to Defendant, T-Mobile, the number is

      15   $34 million.

      16             Turning to the seventh and final page of the

      17   verdict form, I find that it is dated with today's date, and

      18   it is signed by Ms. Mary Rambin as foreperson of the jury.

      19             Ladies and gentlemen, let me poll you at this time

      20   and make sure that this verdict unanimously reflects the

      21   decision of all eight members of the jury.

      22             If this is your verdict as I have read it, would

      23   you please stand at this time?

      24             (Jury polled.)

      25             THE COURT:     Thank you.    Please be seated.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 113 of 118 PageID #: 21184
                                                                                 113



       1             Let the record reflect that each member of the jury

       2   immediately stood and rose in response to the Court's

       3   question confirming that this is, in fact, the unanimous

       4   verdict of all members of the jury.

       5             I will hand the original executed verdict form to

       6   the courtroom deputy to be included in the papers of this

       7   case.

       8             And the Court accepts your verdict.

       9             Ladies and gentlemen, this now completes the trial

      10   of this case.     And from the very beginning, I have

      11   instructed you over and over about not discussing the case

      12   with anyone and only discussing it among yourselves once you

      13   had heard all the evidence and retired to deliberate.

      14             I'm releasing you from that instruction.           I'm

      15   releasing you from all the instructions as your service as

      16   jurors has now come to an end.        That means you're free to

      17   talk about your service in this case with anyone you would

      18   like, and by the same token, you're also free not to mention

      19   it to anyone that you would not like to mention it to.

      20             Let me explain to you that the practice in this

      21   court has been for more years than I can remember that when

      22   a verdict is returned in a case like this and accepted by

      23   the Court and the jury is discharged, that if the jury wants

      24   to talk about their service with any of the lawyers, they're

      25   free to initiate a conversation and talk about it.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 114 of 118 PageID #: 21185
                                                                                 114



       1             On the other hand, if they don't want to discuss

       2   it, they're not required to in any way, and the lawyers

       3   cannot initiate a conversation with you about your service

       4   in this case.

       5             If there's going to be a conversation, you'll have

       6   to initiate it -- initiate it.        They're not able to do that.

       7             Now, by the same token, I will tell you that.                I

       8   expect that you will find them somewhere near the front

       9   steps of the courthouse so that when you leave, you'll have

      10   to walk by them to get to your cars.          That's what I used to

      11   do when I was in practice here.

      12             And if you want to talk, they'll be available for

      13   you to stop and talk to.       If you don't, simply walk past,

      14   and go to your vehicles and do whatever you want to do.              The

      15   decision is yours and yours alone.

      16             I will mention to you that I'm not unaware that the

      17   weather has changed much for the colder in the last day, and

      18   I don't expect anybody to want to stand around and talk on

      19   the sidewalk this late in the afternoon on a cold Friday.

      20             Consequently, I've asked both the lead counsel for

      21   the national firms and the lead counsel for the local firms

      22   on each side of the case to give me a cell phone number, and

      23   I have copies of that, and I will give that to you in just a

      24   minute, and if at some later date you want to call one or

      25   more or all of those lawyers and discuss the case and your
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 115 of 118 PageID #: 21186
                                                                                 115



       1   service, you'll have a cell phone number that they'll

       2   answer, and you can do that.

       3              By the same token, if you don't want to do that,

       4   you're under absolutely no obligation to, and you don't even

       5   have to take the cell phone numbers with you if you don't

       6   want to.    It's strictly 100 percent up to you.

       7              I know the lawyers are interested in your

       8   impressions of the evidence and the trial and their conduct.

       9   And I know they'd be interested in feedback from you, but,

      10   again, ladies and gentlemen, that is strictly 100 percent

      11   your decision and your decision only.          You are free to do

      12   it, but you are under no -- no obligation, no compulsion to

      13   do it whatsoever.

      14              Also, ladies and gentlemen, I want to let you know

      15   how much the Court appreciates your service in this case.

      16   This has been a difficult trial.         It's taken a lot of time.

      17   It's taken you away from your work and your families.             We've

      18   stayed late.

      19              I find in my experience in this part of the country

      20   that jurors would rather stay late and be away from their

      21   families fewer days than be away from their work and their

      22   families more days but quit at an early time each day.              And

      23   so we've stayed late to get this trial complete.            And you

      24   have rendered a very real and important public service by

      25   serving on this jury.
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 116 of 118 PageID #: 21187
                                                                                 116



       1             As I told you when the jury was selected, in my

       2   personal opinion, the second highest form of public service

       3   is that any American citizen can render for their country,

       4   and that's worthy of appreciation and an expression of

       5   appreciation and gratitude for the service that you've

       6   rendered.

       7             Our constitutional system, which requires and

       8   allows for those guarantees that I mentioned to you when you

       9   were first selected, including the Seventh Amendment of the

      10   Constitution and the Bill of Rights that guarantees a right

      11   to a trial by jury in a civil case like this, they depend,

      12   absolutely depend on citizens such as yourselves being

      13   willing to make the sacrifice, the very real sacrifice that

      14   you've each made, and that is important, and that is worthy

      15   of note, and it is worthy of appreciation and gratitude.

      16             In that regard, I'd like to ask a personal favor of

      17   you.   Now that I am discharging you as jurors, you're free

      18   to leave, but I would like to ask you as a personal favor if

      19   you would leave the jury box in just a moment, and go back

      20   into the jury room, because I'd like to come into the jury

      21   room, and I'd like to shake each one of your hands, and I'd

      22   like to look you in your eyes and in person tell you

      23   face-to-face thank you for your service.           You don't have to

      24   do that, but I will not keep you very long, and if you would

      25   do that as a personal favor, I would very much appreciate
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 117 of 118 PageID #: 21188
                                                                                 117



       1   it.

       2             Ladies and gentlemen, this completes the trial of

       3   this case.    This completes your service as jurors in this

       4   case.   And if you'll meet me in the jury room, I will be

       5   there shortly.

       6             The jury is discharged.

       7             COURT SECURITY OFFICER:       All rise.

       8             (Jury out.)

       9             THE COURT:     Counsel, as I noted, the Court accepts

      10   the verdict of the jury.       That completes the trial of this

      11   case, and you are excused.

      12             COURT SECURITY OFFICER:       All rise.

      13             (Court adjourned.)

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:17-cv-00577-JRG Document 341 Filed 02/21/19 Page 118 of 118 PageID #: 21189
                                                                                 118



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              2/8/19
           SHELLY HOLMES, CSR, TCRR                        Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/20

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
